
	
		II
		Calendar No. 495
		109th CONGRESS
		2d Session
		S. 2145
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2005
			Ms. Collins (for
			 herself, Mr. Lieberman,
			 Mr. Coleman, Mr. Carper, Mr.
			 Levin, Mr. Corzine, and
			 Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			June 26, 2006
			Reported by Ms. Collins,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To enhance security and protect against terrorist attacks
		  at chemical facilities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Chemical Facility Anti-Terrorism Act of 2005.
		2.DefinitionsIn this Act:
			(1)Chemical
			 sourceThe term chemical source means a facility
			 designated as a chemical source by the Secretary under section 3.
			(2)Critical
			 infrastructureThe term critical infrastructure has
			 the meaning given the term in section 2 of the Homeland Security Act of 2002 (6
			 U.S.C. 101).
			(3)DepartmentThe
			 term Department means the Department of Homeland Security.
			(4)EnvironmentThe
			 term environment has the meaning given the term in section 101 of
			 the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601).
			(5)Higher risk
			 tierThe term higher risk tier means a tier
			 designated by the Secretary as a higher risk tier under section 3(e)(3).
			(6)MTSA-regulated
			 facilitiesThe term MTSA-regulated facility means a
			 facility subject to the security requirements under chapter 701 of title 46,
			 United States Code (commonly known as the Maritime Transportation
			 Security Act).
			(7)Owner or
			 operatorThe term owner or operator means any person
			 who owns, leases, operates, controls, or supervises a chemical source.
			(8)ReleaseThe
			 term release has the meaning given the term in section 101 of the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601).
			(9)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(10)Security
			 measure
				(A)In
			 generalThe term security measure means an action to
			 ensure or enhance the security of a chemical source against a terrorist
			 incident.
				(B)InclusionsThe
			 term security measure, with respect to a chemical source, includes
			 measures such as—
					(i)employee training
			 and background and identification authentication checks;
					(ii)the limitation
			 and prevention of access to controls of the chemical source;
					(iii)the protection
			 of the perimeter of the chemical source;
					(iv)the installation
			 and operation of intrusion detection sensors;
					(v)the implementation
			 of measures to increase computer or computer network security;
					(vi)the
			 implementation of other security-related measures to ensure or enhance the
			 security of a chemical source from a terrorist incident;
					(vii)the
			 implementation of measures and controls to prevent, protect against, or reduce
			 the consequences of a terrorist incident, including—
						(I)contingency and
			 evacuation plans;
						(II)early warning
			 systems; and
						(III)the relocation,
			 hardening of the storage or containment, modification, processing,
			 substitution, or reduction of substances of concern; and
						(viii)the conduct of
			 any similar security-related activity, as determined by the Secretary.
					(11)Substance of
			 concernThe term substance of concern means—
				(A)a chemical
			 substance present at a chemical source in quantities equal to or exceeding the
			 threshold quantities for the chemical substance, as defined in or established
			 under paragraphs (3) and (5) of section 112(r) of the
			 Clean Air Act (42 U.S.C.
			 7412(r));
				(B)ammonium nitrate,
			 in a quantity to be determined by the Secretary by regulation; and
				(C)any other chemical
			 substance designated as a substance of concern by the Secretary under section
			 3(i) in quantities equal to or exceeding the threshold quantities established
			 under section 3(i), based on the potential extent of death, injury, or serious
			 adverse effects to human health and safety or the environment or the potential
			 impact on national or economic security or critical infrastructure caused by a
			 terrorist incident involving the chemical substance.
				(12)TerrorismThe
			 term terrorism has the meaning given the term in section 2 of the
			 Homeland Security Act of 2002 (6 U.S.C. 101).
			(13)Terrorist
			 incidentThe term terrorist incident means—
				(A)a terrorist attack
			 against a chemical source;
				(B)a release from a
			 chemical source into the environment of a substance of concern that is caused
			 by an act of terrorism; and
				(C)the theft of a
			 substance of concern by a person for off-site release in furtherance of an act
			 of terrorism.
				3.Designation and
			 tiering of chemical sources
			(a)DesignationNot
			 later than 1 year after the date of enactment of this Act, the Secretary
			 shall—
				(1)promulgate
			 regulations establishing criteria for designating chemical sources by using the
			 risk factors described in subsection (b) and by evaluating the types of
			 facilities described in subsection (c) that shall be considered in designating
			 chemical sources; and
				(2)designate chemical
			 sources in existence as of that date.
				(b)Risk Factors To
			 Be ConsideredIn establishing criteria under subsection (a)(1)
			 for designating chemical sources, the Secretary shall consider—
				(1)the perceived
			 threat to a facility, including a consideration of adversary capabilities and
			 intent, preparedness, target attractiveness, and deterrence
			 capabilities;
				(2)the potential
			 extent and likelihood of death, injury, or serious adverse effects to human
			 health and safety or to the environment caused by a terrorist incident at a
			 facility;
				(3)the threats to or
			 potential impact on national security or critical infrastructure caused by a
			 terrorist incident at a facility;
				(4)the potential
			 threats or harm to the economy that would result from a terrorist incident at a
			 facility, including whether a facility is the sole supplier, or the producer of
			 a high percentage, of a product that is critical to the economy, the chemical
			 industry, or national security;
				(5)the proximity of a
			 facility to population centers;
				(6)the nature and
			 quantity of substances of concern at a facility; and
				(7)such other
			 security-related factors as the Secretary determines to be appropriate and
			 necessary to protect the public health and safety, critical infrastructure, and
			 national and economic security.
				(c)Criteria for
			 FacilitiesIn establishing criteria under subsection (a)(1) for
			 designating chemical sources, the Secretary shall—
				(1)consider any
			 facility that is a stationary source (as defined in section 112(r)(2) of the
			 Clean Air Act (42 U.S.C. 7412(r)(2))
			 for which the owner or operator is required to complete a risk management plan
			 in accordance with section 112(r)(7)(B)(ii) of the
			 Clean Air Act (42 U.S.C.
			 7412(r)(7)(B)(ii));
				(2)consider any other
			 facility that produces, uses, or stores a substance of concern; and
				(3)determine whether
			 any additional facility (including, as of the date of the determination, any
			 facility that is operational and any facility that will become operational in
			 the future) shall be designated chemical sources under this Act.
				(d)ExclusionsIn
			 designating facilities as chemical sources, the Secretary shall not include any
			 facility owned or operated by the Department of Defense or the Department of
			 Energy.
			(e)Tiered Security
			 System
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall promulgate rules establishing a risk-based tier system
			 of chemical sources that—
					(A)shall be based on
			 the criteria established by the Secretary under subsection (a)(1);
					(B)consists of
			 several tiers of chemical sources;
					(C)to the maximum
			 extent practicable, enables a chemical source to develop appropriate
			 site-specific measures to meet the security performance standards established
			 under subsection (f) for the tier applicable to the chemical source; and
					(D)provides guidance
			 to the owner or operator of a chemical source regarding the steps that would
			 enable the chemical source to move to a lower risk tier, if the owner or
			 operator seeks to move to a lower risk tier.
					(2)Determination of
			 tierNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall determine the tier applicable to each chemical source
			 designated under subsection (a)(2).
				(3)Higher risk
			 tiersThe Secretary shall designate 1 or more tiers established
			 under paragraph (1) as higher risk tiers.
				(f)Security
			 Performance Standards
				(1)In
			 generalThe Secretary shall establish security performance
			 standards appropriate to the risk-based tiers established under subsection
			 (e).
				(2)ContentsThe
			 security performance standards established under paragraph (1) shall—
					(A)set increasingly
			 strict security requirements as the level of risk for the tier
			 increases;
					(B)enable a chemical
			 source to select security measures that, in combination, satisfy the security
			 performance standards established by the Secretary; and
					(C)be based on the
			 criteria in section 4(a)(2).
					(3)Guidance
					(A)In
			 generalThe Secretary shall provide guidance to a chemical source
			 regarding the types of security measures that, if applied, could satisfy the
			 security performance standards.
					(B)Alternate
			 measuresThe owner or operator of a chemical source shall have
			 flexibility to employ different security measures than those contained in the
			 guidance described in subparagraph (A) if such measures satisfy the security
			 performance standards established for the tier applicable to the chemical
			 source.
					(g)Notice to
			 FacilitiesNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall notify facilities that may be designated as
			 chemical sources regarding the review of facilities and designation of chemical
			 sources to be conducted under this Act, including the timeline for such review
			 and designation.
			(h)Subsequent
			 Determinations
				(1)Periodic review
			 of determinationsNot later than 3 years after the designation of
			 chemical sources under subsection (a)(2), and every 3 years thereafter, the
			 Secretary shall, after considering the criteria established under subsection
			 (a)(1) and the exclusions under subsection (d), determine whether to designate
			 any additional facility as a chemical source or remove the designation of any
			 particular facility as a chemical source.
				(2)Other
			 reviewIn addition to the periodic review required under
			 paragraph (1), the Secretary may, after considering the criteria established
			 under subsection (a)(1) and the exclusions under subsection (d), designate a
			 facility as chemical source or remove the designation of any facility as a
			 chemical source.
				(3)Duty to
			 report
					(A)Facilities
			 becoming operational
						(i)In
			 generalEach facility described in clause (ii) shall file a
			 petition with the Secretary for a determination on whether that facility should
			 be designated as a chemical source not later than 180 days after the later
			 of—
							(I)the date of the
			 promulgation of final rules under subsection (a)(1); or
							(II)the date that
			 facility becomes operational.
							(ii)Facilities
			 coveredA facility described in this clause is a facility—
							(I)that becomes
			 operational on or after the date of the designation of chemical sources under
			 subsection (a)(2); and
							(II)at which a
			 threshold quantity of a substance of concern is present.
							(B)Existing
			 facilities
						(i)In
			 generalEach facility described in clause (ii) shall submit a
			 petition to the Secretary for a determination on whether that facility should
			 be designated as a chemical source not later than 180 days after the later
			 of—
							(I)the date of the
			 promulgation of final regulations under subsection (a)(1); or
							(II)the date on which
			 the threshold quantity of a substance of concern is first present at that
			 facility.
							(ii)Facilities
			 coveredA facility described in this clause is a facility—
							(I)for which the
			 owner or operator is not required to complete a risk management plan under
			 section 112(r)(7)(B)(ii) of the Clean Air
			 Act (42 U.S.C. 7412(r)(7)(B)(ii));
							(II)that is
			 operational before the date of the promulgation of the final rules establishing
			 criteria for designating chemical sources under subsection (a)(1); and
							(III)at which a
			 threshold quantity of a substance of concern is present.
							(C)ConsultationThe
			 Secretary, in consultation with the Administrator of the Environmental
			 Protection Agency, shall establish a mechanism for the Secretary to receive
			 notice in a timely fashion of a facility required by the Administrator to
			 complete a risk management plan in accordance with section 112(r)(7)(B)(ii) of
			 the Clean Air Act (42 U.S.C.
			 7412(r)(7)(B)(ii)).
					(D)RegulationsThe
			 Secretary may promulgate regulations to carry out this paragraph.
						(i)Designation,
			 Exemption, and Adjustment of Threshold Quantities of Substances of
			 Concern
						(1)In
			 generalThe Secretary may, by regulation—
					(A)designate a
			 chemical substance, in a particular threshold quantity, as a substance of
			 concern under this Act;
					(B)exempt a chemical
			 substance from designation as a substance of concern under this Act; and
					(C)establish or
			 revise the threshold quantity for a chemical substance to be designated a
			 substance of concern.
					(2)ConsiderationsIn
			 designating or exempting a chemical substance or establishing or revising the
			 threshold quantity of a chemical substance under paragraph (1), the Secretary
			 shall consider the potential extent of death, injury, or serious adverse
			 effects to human health and safety or the environment and the potential impact
			 on national security, the economy, or critical infrastructure that would result
			 from a terrorist incident involving the chemical substance.
				(3)RegulationsThe
			 Secretary may make a designation, exemption, or revision under paragraph (1) in
			 the regulations promulgated under subsection (a)(1).
				4.Vulnerability
			 assessments, site security plans, and emergency response plans
			(a)Requirement
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall promulgate regulations that require the owner or
			 operator of each chemical source—
					(A)to conduct a
			 vulnerability assessment, evaluating the vulnerability of the chemical source
			 to a terrorist incident;
					(B)to prepare and
			 implement a site security plan that addresses the risks identified in the
			 vulnerability assessment; and
					(C)to prepare and
			 implement an emergency response plan or prepare and implement an addendum to an
			 existing emergency response plan to include response planning for a terrorist
			 incident.
					(2)Regulatory
			 criteriaThe regulations promulgated under paragraph (1)—
					(A)shall be
			 risk-based, performance based, and flexible; and
					(B)shall include
			 consideration of—
						(i)the criteria
			 established by the Secretary under section 3(a)(1);
						(ii)cost and
			 technical feasibility; and
						(iii)scale of
			 operations.
						(3)Co-located
			 chemical sourcesThe regulations promulgated under paragraph (1)
			 shall permit the development and implementation of coordinated vulnerability
			 assessments, site security plans, and emergency response plans in any case in
			 which more than 1 chemical source is operating at a single location or at
			 contiguous locations, including cases in which a chemical source is under the
			 control of more than 1 owner or operator.
				(4)Sharing of
			 threat informationTo the maximum extent practicable under
			 applicable authority and in the interests of national security, the Secretary
			 shall provide State and local government officials and an owner or operator of
			 a chemical source with threat information that is relevant to the chemical
			 source in particular or to the chemical sector in general.
				(5)Contents of
			 vulnerability assessmentA vulnerability assessment shall—
					(A)be based on a
			 rigorous methodology developed or endorsed by the Secretary;
					(B)incorporate any
			 threat information provided under paragraph (4);
					(C)address the
			 appropriate security performance standards established by Secretary under
			 section 3(f); and
					(D)include an
			 analysis of—
						(i)physical
			 security;
						(ii)communication
			 systems;
						(iii)electronic,
			 computer, or other automated systems which are utilized by the chemical
			 source;
						(iv)the sufficiency
			 of security measures relative to the threats and consequences of a terrorist
			 incident, including vulnerabilities at the chemical source arising from the
			 nature and quantities of substances of concern and the use, storage, or
			 handling of substances of concern; and
						(v)other areas, as
			 determined by the Secretary.
						(6)Contents of site
			 security planA site security plan shall—
					(A)indicate the tier
			 applicable to the chemical source, as determined by the Secretary under section
			 3(e)(2);
					(B)address the risks
			 identified in the vulnerability assessment;
					(C)address the
			 appropriate security performance standards established by Secretary under
			 section 3(f);
					(D)include security
			 measures appropriate to the tier level of the chemical source that address the
			 risks identified in the vulnerability assessment and are sufficient to deter,
			 to the maximum extent practicable, a terrorist incident or a substantial threat
			 of such an incident;
					(E)include security
			 measures to mitigate the consequences of a terrorist incident;
					(F)describe, at a
			 minimum, particular plans, processes, or procedures that could be used by or at
			 the chemical source in the event of a terrorist incident;
					(G)identify the roles
			 and responsibilities of employees at the chemical source;
					(H)identify steps
			 taken by the chemical source to coordinate security measures and plans for
			 response to a terrorist incident with Federal, State, and local government
			 officials, including law enforcement and first responders and specify the
			 security officer who will be the point of contact for the National Incident
			 Management System and Federal, State, and local law enforcement and first
			 responders; and
					(I)describe the
			 training, drills (including periodic unannounced drills), exercises, and
			 security actions of persons at the chemical source, to be carried out under the
			 plan to deter, to the maximum extent practicable, a terrorist incident or a
			 substantial threat of such an incident.
					(7)Contents of
			 emergency response plan
					(A)In
			 generalAn emergency response plan shall—
						(i)specifically
			 address the consequences of a terrorist incident identified in the
			 vulnerability assessment prepared under paragraph (4);
						(ii)be consistent
			 with the site security plan prepared under paragraph (6); and
						(iii)identify the
			 roles and responsibilities of employees at the chemical source.
						(B)Relationship to
			 the national contingency plan
						(i)In
			 generalExcept as provided in clause (ii), an emergency response
			 plan shall be a Federally approved or certified emergency response plan in
			 effect on the date of enactment of this Act that is—
							(I)consistent with
			 guidance provided by the National Response Team established under the National
			 Contingency Plan created under section 105 of the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9605); and
							(II)modified to
			 satisfy the requirements of subparagraph (A).
							(ii)No existing
			 planThe owner or operator of a chemical source that does not
			 have a Federally approved or certified emergency response plan in effect on the
			 date of enactment of this Act shall follow the guidance provided by the
			 National Response Team established under the National Contingency Plan created
			 under section 105 of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42
			 U.S.C. 9605) in developing an emergency response plan to meet the specific
			 considerations of that chemical source.
						(C)Protection of
			 security informationIf, in order meet the requirements of this
			 paragraph, the owner or operator of a chemical source is required to include in
			 an emergency response plan information, the release of which would be
			 detrimental to the security of the source, that information shall be separated
			 in a security addendum to the emergency response plan.
					(8)Guidance to
			 chemical sourcesNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall publish guidance to assist owners
			 and operators of chemical sources in complying with this Act, including advice
			 on aspects of compliance with this Act that may be unique to small business
			 concerns.
				(b)Certification
			 and Submission
				(1)In
			 generalNot later than 6 months after the date of the
			 promulgation of regulations under subsection (a)(1), each owner or operator of
			 a chemical source shall certify in writing to the Secretary that the owner or
			 operator has completed a vulnerability assessment and has developed and
			 implemented, or is implementing, a site security plan and an emergency response
			 plan in accordance with this Act.
				(2)SubmissionNot
			 later than 6 months after the date of the promulgation of regulations under
			 subsection (a)(1), an owner or operator of a chemical source shall submit to
			 the Secretary copies of the vulnerability assessment, site security plan, and
			 emergency response plan of the chemical source for review.
				(3)Failure to
			 complyIf an owner or operator of a chemical source fails to
			 certify or submit a vulnerability assessment, site security plan, or emergency
			 response plan in accordance with paragraph (2), the Secretary may issue an
			 order requiring the certification and submission of a vulnerability assessment,
			 site security plan, or emergency response plan in accordance with this
			 section.
				(c)Review by the
			 Secretary
				(1)In
			 generalThe Secretary shall review the vulnerability assessment,
			 site security plan, and emergency response plan submitted by the owner or
			 operator of a chemical source under subsection (b)(2) to determine whether the
			 assessment and plans and the implementation of such plans comply with this
			 section.
				(2)DisapprovalThe
			 Secretary shall disapprove a vulnerability assessment, site security plan, or
			 emergency response plan submitted under subsection (b)(2) if the Secretary
			 determines that the vulnerability assessment, site security plan, emergency
			 response plan, or the implementation of such plans does not comply with this
			 section.
				(3)Compliance
					(A)In
			 generalIf the Secretary disapproves a vulnerability assessment,
			 site security plan, or emergency response plan of a chemical source under
			 paragraph (2), the Secretary—
						(i)shall provide the
			 owner or operator of the chemical source a written notification of the
			 determination that includes a clear explanation of deficiencies in the
			 vulnerability assessment, site security plan, emergency response plan, or
			 implementation of the site security plan;
						(ii)shall consult
			 with the owner or operator of the chemical source to identify appropriate steps
			 to achieve compliance;
						(iii)if, following
			 consultation under clause (ii), the owner or operator of the chemical source
			 does not achieve compliance by such date as the Secretary determines to be
			 appropriate under the circumstances, shall issue an order requiring the owner
			 or operator to correct specified deficiencies; and
						(iv)if the owner or
			 operator continues to be in noncompliance, may issue an order for the chemical
			 source to cease operation.
						(B)Compliance for
			 higher risk tiers
						(i)In
			 generalNot later than 1 year after the later of the date of the
			 promulgation of regulations under subsection (a)(1) and the date of the
			 promulgation of regulations under section 3(e), the Secretary shall—
							(I)determine whether
			 to approve, disapprove, or modify the vulnerability assessment, site security
			 plan, and emergency response plan submitted under subsection (b)(2) by a
			 chemical source in a higher risk tier; and
							(II)determine whether
			 a chemical source in a higher risk tier is operating in compliance with the
			 site security plan and emergency response plan submitted by the chemical source
			 under subsection (b)(2).
							(ii)EnforcementThe
			 Secretary may issue an order to a chemical source in a higher risk tier to
			 cease operation if the Secretary—
							(I)disapproves the
			 vulnerability assessment, site security plan, or emergency response plan
			 submitted under subsection (b)(2) by a chemical source in a higher risk tier;
			 or
							(II)determines that a
			 chemical source in a higher risk tier is not operating in compliance with the
			 site security plan or emergency response plan submitted by the chemical source
			 under subsection (b)(2).
							(C)Compliance for
			 other tiersNot later than 5 years after the date of the
			 submission of the vulnerability assessment, site security plan, and emergency
			 response plan by a chemical source that is not in a higher risk tier under
			 subsection (b)(2), the Secretary shall complete the review of the assessment
			 and plans and make a determination regarding compliance with this
			 section.
					(D)Subsequent
			 reviewThe Secretary may conduct subsequent reviews and
			 determinations of compliance under this Act for a chemical source on a schedule
			 as determined to be appropriate by the Secretary, with priority given to
			 chemical sources in a higher risk tier.
					(d)Submission and
			 Certification of Changes
				(1)In
			 generalNot later than 60 days after the date on which a change
			 is made to a chemical source that affects the security of the chemical source,
			 the owner or operator of the chemical source shall—
					(A)notify the
			 Secretary in writing;
					(B)provide a
			 description of the change at the chemical source; and
					(C)either—
						(i)request a waiver
			 from resubmitting the vulnerability assessment, security plan, and emergency
			 response plan; or
						(ii)review and
			 resubmit the vulnerability assessment, site security plan, and emergency
			 response plan, with the appropriate modifications.
						(2)Notice and
			 requestIf the Secretary determines that additional modification
			 of a vulnerability assessment, site security plan, or emergency response plan
			 is required, the Secretary shall—
					(A)provide a written
			 notice to the chemical source owner or operator, requiring modifications
			 addressing any matters specified in the notice; and
					(B)provide the owner
			 or operator of the chemical source not less than 60 days after the date of the
			 notice under subparagraph (A) to submit proposed modifications.
					(3)Temporary
			 security measuresDuring the period before the Secretary approves
			 a modified vulnerability assessment, site security plan, or emergency response
			 plan or issues a waiver, an owner or operator of a chemical source shall ensure
			 temporary security measures are implemented.
				(e)MTSA-Regulated
			 Facilities
				(1)In
			 generalExcept as provided in paragraph (4), a chemical source
			 that is also a MTSA-regulated facility shall comply with this Act.
				(2)Compliance
					(A)In
			 generalA chemical source that is also a MTSA-regulated facility
			 shall review its facility security assessment, facility security plan, and
			 emergency response plan and make any modifications necessary to comply with the
			 security performance standards established for the tier applicable to the
			 chemical source under section 3(f) and the requirements of subsection
			 (a)(1).
					(B)SubmissionNot
			 later than 180 days after the date on which the Secretary promulgates
			 regulations under subsection (a)(1), the owner or operator of a chemical source
			 that is also a MTSA-regulated facility shall—
						(i)submit the
			 facility security assessment, facility security plan, and emergency response
			 plan, with any appropriate modifications under subparagraph (A), for the
			 chemical source to the Federal Maritime Security Coordinator for the area in
			 which the chemical source is located and the Secretary for approval; and
						(ii)certify in
			 writing to the Federal Maritime Security Coordinator for the area in which the
			 facility is located and the Secretary that—
							(I)the facility
			 security assessment and facility security plan for the facility are in
			 compliance with the security performance standards for the tier applicable to
			 the chemical source under section 3(f) and the requirements under subsection
			 (a)(1); and
							(II)the owner or
			 operator has submitted an approved or certified emergency response plan
			 required under chapter 701 of title 46, United States Code, to the Federal
			 Maritime Security Coordinator for the area in which the facility is
			 located.
							(3)Review by the
			 secretaryIn accordance with the procedures under subsection (c),
			 the Secretary, in consultation with the Federal Maritime Security Coordinator
			 for the area in which a chemical source that is also a MTSA-regulated facility
			 is located, shall determine whether a facility security assessment and facility
			 security plan submitted under paragraph (2)(B) meets the security performance
			 standards established by the Secretary under section 3(f) and the requirements
			 under subsection (a)(1).
				(4)ExemptionA
			 chemical source that is a MTSA-regulated facility is exempt from section 6(d)
			 of this Act.
				(5)Integration and
			 coordination
					(A)In
			 generalThe Secretary shall implement this Act and chapter 701 of
			 title 46, United States Code, in as consistent and integrated manner as
			 possible.
					(B)Coast
			 guardThe Secretary shall ensure coordination between the Under
			 Secretary for Preparedness and the Coast Guard Commandant in carrying out this
			 Act.
					(f)Alternative
			 Security Programs
				(1)In
			 generalThe Secretary may consider a petition submitted by any
			 person that describes—
					(A)alternate
			 procedures, protocols, and standards established by an industry entity,
			 Federal, State, or local government authorities, or other applicable laws;
			 and
					(B)the scope of
			 chemical sources to which such program would apply.
					(2)ReviewThe
			 Secretary may review the requirements of any alternative security program
			 submitted under paragraph (1) to determine whether a vulnerability assessment,
			 security plan, or emergency response plan prepared under that program meets
			 each required element under subsection (a)(1) for a vulnerability assessment,
			 security plan, and emergency response plan submitted under subsection
			 (b)(2).
				(3)Determination
					(A)In
			 generalIf the Secretary determines that a vulnerability
			 assessment, security plan, or emergency response plan prepared under that
			 alternative security program meets each required element under subsection
			 (a)(1) for a vulnerability assessment, security plan, and emergency response
			 plan submitted under subsection (b)(2), the Secretary shall notify the
			 petitioner that any chemical source covered by that program may submit an
			 assessment or plan prepared under that program without further revision.
					(B)Other
			 determinationsIf the Secretary determines that a vulnerability
			 assessment, security plan, or emergency response plan prepared under that
			 alternative security program does not meet each required element under
			 subsection (a)(1) for a vulnerability assessment, security plan, and emergency
			 response plan submitted under subsection (b)(2)—
						(i)the Secretary may
			 specify what modifications would be necessary to meet the required elements for
			 a vulnerability assessment, security plan, or emergency response plan submitted
			 under subsection (b)(2); and
						(ii)a chemical source
			 covered by that program may submit the assessment or plans with the specified
			 modifications.
						(C)FormAny
			 action taken by the Secretary under this paragraph shall be made by rule,
			 regulation, or order.
					(4)ReviewNothing
			 in this subsection shall relieve the Secretary of the obligation—
					(A)to review the
			 vulnerability assessment, security plan, and emergency response plan submitted
			 by each chemical source under this section according to the performance
			 standards established by section 3(f) and the requirements under subsection
			 (a)(1); or
					(B)to approve or
			 disapprove each submission on an individual basis.
					(g)Periodic
			 Review
				(1)In
			 generalOn the timeline established by the Secretary under
			 paragraph (2), the owner or operator of a chemical source shall—
					(A)review the
			 adequacy of the vulnerability assessment, site security plan, and emergency
			 response plan for the chemical source;
					(B)certify to the
			 Secretary that the chemical source has completed the review and implemented any
			 necessary modifications to the vulnerability assessment, site security plan, or
			 emergency response plan; and
					(C)provide to the
			 Secretary a description of any changes to the vulnerability assessment, site
			 security plan, or emergency response plan.
					(2)TimingThe
			 Secretary shall establish a timeline for review appropriate to the tier level
			 of the chemical source that requires a review—
					(A)for a higher risk
			 tier, not later than 1 year after the date of approval of a vulnerability
			 assessment, site security plan, and emergency response plan under subsection
			 (b)(1) and not less often than every 3 years thereafter; and
					(B)for all other
			 tiers, not later than 5 years after the date of approval of a vulnerability
			 assessment, site security plan, and emergency response plan under subsection
			 (b)(1) and not less often than every 5 years thereafter.
					5.Recordkeeping;
			 site inspections; production of information
			(a)RecordkeepingThe
			 owner or operator of a chemical source shall retain a copy of the vulnerability
			 assessment, site security plan, and emergency response plan for the chemical
			 source for not less than 5 years after the date on which such assessment or
			 plan was approved by the Secretary under section 4(c).
			(b)Right of
			 Entry
				(1)In
			 generalIn carrying out this Act, the Secretary or the designee
			 of the Secretary, on presentation of credentials, shall have a right of entry
			 to, on, or through—
					(A)the premises of a
			 chemical source; and
					(B)any premises on
			 which any record required to be maintained under subsection (a) is
			 located.
					(2)Audits and
			 inspections
					(A)In
			 generalThe Secretary shall, at such times and places as the
			 Secretary determines to be appropriate, conduct, or require the conduct of,
			 facility security audits and inspections, the requirements of which may be
			 established by rule, regulation, or order.
					(B)ScopeAudits
			 and inspections under subparagraph (A) shall ensure and evaluate compliance
			 with this Act.
					(c)Requests for
			 RecordsIn carrying out this Act, the Secretary may require the
			 submission of, or, on presentation of credentials, may at reasonable times seek
			 access to and copy—
				(1)any records,
			 reports, or other information described in subsection (a); and
				(2)any other
			 documentation necessary for the—
					(A)review or analysis
			 of a vulnerability assessment or security plan; or
					(B)implementation of
			 a security plan.
					(d)ComplianceIf
			 the Secretary determines that an owner or operator of a chemical source is not
			 maintaining, producing, or permitting access to records or to the premises of
			 the chemical source as required by this section, the Secretary may issue an
			 order requiring compliance with the relevant provisions of this section.
			6.Infrastructure
			 Protection and implementation
			(a)Coordination
				(1)In
			 generalThe Secretary shall ensure effective chemical security
			 planning and response by providing the necessary infrastructure, leadership,
			 technical assistance, guidance, and accountability for security planning and
			 response in areas surrounding chemical sources.
				(2)With other
			 lawThe Secretary shall model the regulations promulgated,
			 organizations established, and actions taken under this section on the
			 requirements of sections 70102, 70103, 70104, and 70112 of title 46, United
			 States Code.
				(3)With
			 committeesThe Secretary, and those in positions assigned under
			 this section, shall coordinate with other Federal area security and response
			 committees in order to provide a unified and effective Federal effort for
			 security and response organizational infrastructure for the Nation. Nothing in
			 this section shall supersede any other Federal area security or response
			 committee and the entities established under this section shall be organized to
			 complement such other committees.
				(b)Compliance
			 Office
				(1)EstablishmentNot
			 later than 3 months after the date of enactment of this Act, the Secretary
			 shall establish an office under the Assistant Secretary for Infrastructure
			 Protection that shall be responsible for implementing and enforcing this
			 Act.
				(2)ActivitiesThe
			 Secretary, acting through the Assistant Secretary for Infrastructure
			 Protection, shall—
					(A)provide
			 leadership, guidance, planning, technical assistance, resources, and conduct
			 oversight activities to establish an effective chemical security planning and
			 response infrastructure for the Nation;
					(B)provide
			 leadership, personnel, training, equipment, other resources as necessary, and
			 technical assistance to—
						(i)Federal, State and
			 local government agencies;
						(ii)Infrastructure
			 Protection Regional Security Offices; and
						(iii)Area Security
			 Committees, as requested by the Federal Area Security Coordinator;
						(C)coordinate with
			 law enforcement agencies, first responders, and chemical sources regarding the
			 response to a potential or actual terrorist incident at a chemical
			 source;
					(D)review and approve
			 each Area Security Plan submitted under subsection (d); and
					(E)coordinate with
			 the Office of State and Local Government Coordination and Preparedness of the
			 Department, to ensure some homeland security grants administered by the
			 Department support the plans required under this section.
					(c)Infrastructure
			 Protection Regional Security Offices
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Secretary shall establish in each Federal Emergency Management
			 Agency Region an Infrastructure Protection Regional Security Office, for
			 purposes of carrying out this Act and coordinating regional security, as
			 described in this section.
				(2)Membership and
			 dutiesEach Infrastructure Protection Regional Security Office
			 shall—
					(A)consist of—
						(i)the personnel of
			 the Infrastructure Protection Office of the Department within the region;
			 and
						(ii)a regional
			 security advisory staff, to be appointed by the Secretary;
						(B)review and approve
			 each Area Security Plan for the region to ensure coordination between regions
			 and States;
					(C)oversee
			 implementation of this Act to ensure consistent implementation within the
			 region, in conjunction with the strategic mission and policies of, and guidance
			 from, the Department; and
					(D)perform other
			 functions as assigned by the Secretary necessary to implement the requirements
			 of this Act or help protect other critical infrastructure.
					(d)Area Security
			 Committees and Plans
				(1)Designation of
			 areas and federal area security coordinators
					(A)DeadlineNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall designate geographic areas for the Area Committees established under
			 paragraph (2).
					(B)RequirementsIn
			 designating areas under subparagraph (A), the Secretary shall ensure
			 that—
						(i)except as provided
			 in subparagraph (C), all parts of the United States are included in an area;
			 and
						(ii)no area is larger
			 than a single State, although an area may incorporate portions of more than 1
			 State, based on the organization and number of chemical sources in a geographic
			 area.
						(C)ExclusionAny
			 area designated under section 70103(a)(2)(G) of title 46, United States Code,
			 shall not be included in any area designated under this Act.
					(2)Establishment
			 and designation
					(A)CommitteesThere
			 is established for each area designated by the Secretary under paragraph (1) an
			 Area Security Committee, comprised of members appointed by the Secretary, in
			 consultation with State and local government officials, from qualified and
			 effected security and response personnel of Federal, State, and local
			 government agencies, chemical sources, local emergency planning and response
			 entities, other critical infrastructure sectors, and other appropriate
			 organizations.
					(B)CoordinatorFor
			 each area designated by the Secretary under paragraph (1), the Secretary shall
			 designate a Federal Area Security Coordinator with knowledge of and experience
			 in the activities required under this subsection.
					(3)Duties
					(A)CommitteesEach
			 Area Security Committee, under the direction of the Federal Area Security
			 Coordinator for the area assigned to such Area Security Committee,
			 shall—
						(i)meet not less
			 frequently than twice per year;
						(ii)prepare the Area
			 Security Plan described in paragraph (4) for that area and submit the Area
			 Security Plan to the Secretary for approval; and
						(iii)coordinate with
			 Federal, State, and local government officials and chemical sources to enhance
			 the security and response planning of those officials and to assure effective
			 preplanning of joint security and response efforts, including exercises,
			 drills, evacuations, sheltering, and rescue.
						(B)CoordinatorEach
			 Federal Area Security Coordinator shall, for the area assigned to such
			 official—
						(i)conduct audits and
			 inspections of chemical sources under this Act;
						(ii)provide
			 appropriate guidance and support to chemical sources; and
						(iii)perform such
			 other duties as are required by the Area Security Committee or the
			 Secretary.
						(4)Area security
			 plans
					(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, each Area Security Committee shall prepare and submit to the
			 Secretary for approval an Area Security Plan for the area assigned to such Area
			 Security Committee.
					(B)Plan
			 requirementsThe Area Security Plan shall—
						(i)coordinate the
			 resources of the area assigned to the Area Security Committee to deter a
			 potential or actual terrorist incident at a chemical source in that area, or to
			 respond to a terrorist incident at a chemical source in that area;
						(ii)coordinate with
			 the National Infrastructure Protection Plan, the National Response Plan, the
			 site security plan of any chemical source located in the area assigned to the
			 Area Security Committee, other appropriate national security and response
			 plans, and the Area Security Plans for contiguous areas;
						(iii)reflect security
			 and response post-incident investigative reports, as determined by the
			 Secretary;
						(iv)describe in
			 detail the responsibilities of an owner or operator of a chemical source (based
			 upon the approved site security plan for the chemical source) and of Federal,
			 State, and local government agencies in responding to potential or actual
			 terrorist incident at a chemical source operating in the area assigned to the
			 Area Security Committee;
						(v)describe the area
			 covered by the plan, list the assets and resources available to respond to a
			 terrorist incident, and include any other information the Secretary
			 requires;
						(vi)be updated
			 periodically by the Area Security Committee; and
						(vii)provide for
			 coordination with the appropriate Federal, State and local government agencies
			 or members of local entities that plan for emergency releases from chemical
			 sources regarding how local populations that may be affected by a release are
			 provided with information, including evacuation planning, sheltering in place,
			 and areas of refuge.
						(5)ReviewNot
			 later than 24 months after the date of enactment of this Act, the Secretary
			 shall—
					(A)review each Area
			 Security Plan developed under paragraph (4);
					(B)require amendments
			 to any plan that does not meet the requirements of this section; and
					(C)approve each plan
			 that meets the requirements of this section.
					(e)Area Exercises
			 and Drills
				(1)In
			 generalThe Secretary shall periodically conduct drills and
			 exercises, some without prior notice, including full functional and
			 communications exercises of security and response capability in each area for
			 which an Area Security Plan is required under this section and under the site
			 security plan and emergency response plans of relevant chemical sources.
				(2)Scope of
			 participationThe drills and exercises conducted under paragraph
			 (1) may include participation by—
					(A)Federal, State,
			 and local government agencies, including law enforcement and first
			 responders;
					(B)the owner and
			 operator of any chemical source in the area;
					(C)members of local
			 entities that plan for emergency releases;
					(D)representatives of
			 other critical infrastructure; and
					(E)other participants
			 as determined appropriate by the Secretary or the designee of the
			 Secretary.
					(3)ReportsThe
			 Secretary shall publish annual reports on drills under this subsection,
			 including assessments of the effectiveness of the plans described in paragraph
			 (1), lessons learned, and a list of any amendments made to improve any plan
			 described in paragraph (1). The annual reports shall not include protected
			 information.
				7.Heightened
			 security measures
			(a)In
			 GeneralIf the Secretary determines that additional security
			 measures are necessary to respond to a threat assessment or to a specific
			 threat against the chemical sector, the Secretary may issue an order to the
			 owner or operator of a chemical source setting forth mandatory security
			 measures. Only the Secretary or the designee of the Secretary may issue an
			 order under this section.
			(b)Period of
			 Order
				(1)In
			 generalAny order issued by the Secretary under subsection (a)
			 shall be effective upon issuance and shall remain in effect for a period of not
			 more than 90 days, unless the Secretary files an action in an appropriate
			 United States district court before the expiration of that 90-day
			 period.
				(2)Effect of
			 filingIf the Secretary files an action described in paragraph
			 (1), an order issued by the Secretary under subsection (a) shall remain in
			 effect for 14 days in addition to the 90-day period under paragraph (1), or for
			 such shorter or longer period as may be authorized by the court in which such
			 action is filed.
				8.Penalties
			(a)Administrative
			 Penalties
				(1)PenaltiesThe
			 Secretary may impose an administrative penalty of not more than $25,000 per
			 day, and not more than a maximum of $1,000,000 per year, for failure to comply
			 with an order or directive issued by the Secretary under this Act.
				(2)Notice and
			 hearingBefore imposing a penalty under paragraph (1), the
			 Secretary shall provide to the person against which the penalty is to be
			 assessed—
					(A)a written notice
			 of the proposed penalty; and
					(B)not later than 30
			 days after the date on which the person receives the notice, the opportunity to
			 request a hearing on the proposed penalty.
					(3)ProceduresThe
			 Secretary shall promulgate regulations establishing procedures for
			 administrative hearings and appropriate review, including necessary
			 deadlines.
				(b)Civil
			 Penalties
				(1)In
			 generalThe Secretary may bring an action in a United States
			 district court against any owner or operator of a chemical source that violates
			 or fails to comply with any order or directive issued by the Secretary under
			 this Act or a site security plan approved by the Secretary under this
			 Act.
				(2)ReliefIn
			 any action under paragraph (1), a court may issue an order for injunctive
			 relief and may award a civil penalty of not more than $50,000 for each day on
			 which a violation occurs or a failure to comply continues.
				(c)Criminal
			 PenaltiesAn owner or operator of a chemical source who knowingly
			 violates any order issued by the Secretary under this Act or knowingly fails to
			 comply with a site security plan approved by the Secretary under this Act shall
			 be fined not more than $50,000 for each day of such violation, imprisoned not
			 more than 2 years, or both.
			9.Protection of
			 information
			(a)Disclosure
			 Exemptions
				(1)Records of the
			 department
					(A)In
			 generalExcept as provided in subsection (b), the Department
			 shall not be required under section 552 of title 5, United States Code, to make
			 available to the public a record described in subparagraph (B).
					(B)Records not
			 disclosedA record described in this subparagraph is—
						(i)a vulnerability
			 assessment, site security plan, or a security addendum to an emergency response
			 plan obtained by the Department under section 4;
						(ii)an area security
			 plan required under section 6(d)(4);
						(iii)materials
			 developed or produced by a chemical source exclusively in preparation of
			 documents referred to in clause (i) and obtained by the Department under
			 section 4; or
						(iv)any record
			 developed exclusively for the purposes of this Act by the Department, or
			 produced exclusively for the purposes of this Act by a chemical source and
			 obtained by the Department under section 4, to the extent that the record
			 contains information that—
							(I)describes a
			 specific chemical source or the specific vulnerabilities of a chemical
			 source;
							(II)was taken from a
			 record described in clause (i) or (ii) or from a copy of such record in
			 possession of the chemical source; and
							(III)would, if
			 disclosed, be detrimental to the security of a chemical source.
							(2)Records of other
			 agencies
					(A)In
			 generalA Federal agency other than the Department shall not be
			 required under section 552 of title 5, United States Code, to make available to
			 the public a record described in subparagraph (C).
					(B)Referral of
			 requestsIf a Federal agency other than the Department receives a
			 request under section 552 of title 5, United States Code, for a record
			 described in clause (i) or clause (ii)(I) of subparagraph (C), the agency,
			 without consideration by the agency of whether subparagraph (C)(ii)(II) is
			 satisfied—
						(i)shall not disclose
			 the record; and
						(ii)shall refer the
			 request to the Department for processing and response.
						(C)Records not
			 disclosedA record described in this subparagraph is any
			 record—
						(i)described in
			 paragraph (1)(B) that was shared by the Department with the agency under this
			 section; and
						(ii)produced
			 exclusively for the purposes of this Act by the agency, to the extent that the
			 record contains information that—
							(I)describes a
			 specific chemical source or the specific vulnerabilities of a chemical
			 source;
							(II)was taken from a
			 record described in clause (i); and
							(III)would, if
			 disclosed, be detrimental to the security of a chemical source.
							(3)Records of state
			 or local government agencies
					(A)In
			 generalA State or local government agency shall not be required
			 under any State or local law providing for public access to information to make
			 available to the public a record described in subparagraph (B).
					(B)Records not
			 disclosedA record described in this subparagraph is any
			 record—
						(i)described in
			 paragraph (1)(B) that was shared by the Department with the State or local
			 government agency under section 6; and
						(ii)produced
			 exclusively for the purposes of this Act by the State or local government
			 agency, to the extent that the record contains information that—
							(I)describes a
			 specific chemical source or the specific vulnerabilities of a chemical source;
			 and
							(II)was taken from a
			 record described in clause (i) or (ii) or from a copy of such document in
			 possession of the chemical source.
							(b)Public
			 Information
				(1)In
			 general
					(A)Information
			 disclosedExcept as provided in subparagraph (B), the following
			 records shall be made available to the public under section 552 of title 5,
			 United States Code:
						(i)CertificationsA
			 certification under section 4(b)(1).
						(ii)Order for
			 failure to complyAn order under section 4(b)(3).
						(iii)Compliance
			 certificatesA certificate of compliance under paragraph
			 (2).
						(iv)Other
			 ordersThe identity of any chemical source and the owner or
			 operator of the chemical source for which any other order or any approval or
			 disapproval is issued under this Act, together with information identifying the
			 applicable order, approval, or disapproval.
						(B)Exception
						(i)In
			 generalIf the Secretary makes a specific finding and
			 determination with respect to a particular chemical source that releasing any
			 record described in subparagraph (A) regarding that chemical source would
			 increase the risk to the security of any chemical source, the Secretary may
			 establish a period, not to exceed 6 months, during which the record shall not
			 be made available to the public under section 552 of title 5, United States
			 Code.
						(ii)ExtensionNot
			 more than 60 days before to the expiration of a period established under clause
			 (i) (or an extension of such period under this clause), the Secretary may
			 extend the period for an additional period not to exceed 6 months if the
			 Secretary makes a specific finding and determination with respect to a
			 particular chemical source that releasing any record described in subparagraph
			 (A) regarding that chemical source would increase the risk to the security of
			 any chemical source.
						(iii)Notice to
			 gaoIf the Secretary determines not to allow a record to be made
			 available to the public under clause (i) or extends the period of nondisclosure
			 under clause (ii), the Secretary shall submit to the Comptroller General of the
			 United States, for inclusion and evaluation in the reports under section 12, a
			 detailed statement—
							(I)identifying the
			 chemical source;
							(II)describing the
			 record;
							(III)explaining the
			 basis for the Secretary’s determination; and
							(IV)describing any
			 security measures being implemented by the chemical source.
							(2)Certification of
			 complianceWhen the Secretary determines that a chemical source
			 is in compliance with the requirements of this Act, the Secretary shall issue
			 and make available for public inspection a certificate of approval that
			 contains the following statement: ____ (chemical source name) ____ is in
			 compliance with the Chemical Facility Anti-Terrorism Act of
			 2005..
				(3)Report to
			 congressNot less frequently than once each year, the Secretary
			 shall submit to Congress a public report on the performance of chemical sources
			 under the Act, in the aggregate, including a description of common problems,
			 solutions, and industry best practices.
				(c)Development of
			 Protocols
				(1)In
			 generalThe Secretary, in consultation with the Director of the
			 Office of Management and Budget and appropriate Federal law enforcement and
			 intelligence officials and in a manner consistent with existing protections for
			 sensitive or classified information, shall, by regulation, establish
			 confidentiality protocols for maintenance and use of records described in
			 paragraphs (1)(B), (2)(C), and (3)(B) of subsection (a).
				(2)Requirements for
			 protocolsThe protocols established under paragraph (1) shall
			 ensure, to the maximum extent practicable, that—
					(A)the records shall
			 be maintained in a secure location; and
					(B)access to records
			 shall be limited—
						(i)as may be
			 necessary to—
							(I)enable enforcement
			 of this Act; or
							(II)address an
			 imminent and substantial threat to security, health, safety, or the
			 environment;
							(ii)to State or local
			 law enforcement officials, first responders, or other State or local government
			 officials granted access to records for the purpose of carrying out this Act;
			 and
						(iii)to other persons
			 granted access for the purpose of carrying out this Act.
						(3)Other procedures
			 in protocolsThe protocols established under paragraph (1) shall
			 also—
					(A)provide for the
			 labeling of any record described in paragraph (1)(B), (2)(C), or (3)(B) of
			 subsection (a), to enable the sensitive information in such record to be traced
			 back to the specific document from which the information was derived;
					(B)accommodate the
			 making of disclosures under sections 2302(b)(8) and 7211 of title 5, United
			 States Code, and provide guidance to employees as to how to make such
			 disclosures without compromising security;
					(C)include procedures
			 applicable to a request under section 552 of title 5, United States Code,
			 requiring that any portion of a record that reasonably may be separated shall
			 be provided to a person requesting the record after redaction of any portion
			 that is exempt from disclosure;
					(D)establish
			 procedures by which a record described in paragraph (1)(B), (2)(C), or (3)(B)
			 of subsection (a) may become subject to the requirements regarding public
			 disclosure under section 552 of title 5, United States Code, when, because of
			 changed circumstances or the passage of time, disclosure of the record would
			 not be detrimental to the security of a chemical source.
					(d)Process for
			 Reporting Problems
				(1)Establishment of
			 a reporting processThe Secretary shall establish, and provide
			 information to the public regarding, a process by which any person may submit a
			 report to the Secretary regarding problems, deficiencies, or vulnerabilities at
			 a chemical source.
				(2)ConfidentialityThe
			 Secretary shall keep confidential the identity of a person who submits a report
			 under paragraph (1) and any such report shall be treated as a record described
			 in subsection (a)(1)(B), to the extent that it does not consist of publicly
			 available information.
				(3)Acknowledgment
			 of receiptIf a report submitted under paragraph (1) identifies
			 the person making the report, the Secretary shall respond promptly to such
			 person and acknowledge receipt of the report.
				(4)Steps to address
			 problemsThe Secretary shall review and consider the information
			 provided in any report submitted under paragraph (1) and shall take whatever
			 steps the Secretary determines appropriate to address any problems,
			 deficiencies, or vulnerabilities identified.
				(5)Retaliation
			 prohibitedNo employer may discharge any employee or otherwise
			 discriminate against any employee with respect to the compensation to, or
			 terms, conditions, or privileges of the employment of, such employee because
			 the employee (or a person acting pursuant to a request of the employee) made a
			 report under paragraph (1).
				(6)GAO
			 reportingThe Comptroller General of the United States shall, in
			 the reports under section 12—
					(A)describe the
			 number and type of problems, deficiencies, and vulnerabilities reported on
			 under this subsection; and
					(B)evaluate the
			 Secretary’s efforts in addressing such problems, deficiencies, and
			 vulnerabilities.
					(e)Protected
			 DisclosuresNothing in this Act shall be construed to
			 limit—
				(1)the right of an
			 individual to make any disclosure—
					(A)protected or
			 authorized under section 2302(b)(8) or 7211 of title 5, United States Code;
			 or
					(B)to the Special
			 Counsel, the inspector general of an agency, or any other employee designated
			 by the head of an agency to receive similar disclosures; or
					(2)the applicability
			 or enforcement of sections 818 and 820 of the Transportation, Treasury, Housing
			 and Urban Development, the Judiciary, and Independent Agencies Appropriations
			 Act, 2006 (Public Law 109–115).
				(f)Materials Not
			 Held by AgenciesNothing in this Act shall be construed to limit
			 the rights or obligations of any chemical source, any entity that is not a
			 Federal, State, or local government agency in possession of a record described
			 in paragraphs (1)(B), (2)(C), and (3)(B) of subsection (a), or any individual,
			 with respect to the withholding or disclosure of any information or record held
			 by the chemical source, entity, or individual, regardless of whether or not the
			 Department has received or possesses similar or identical information or a
			 similar or identical record.
			(g)Disclosure of
			 Independently Furnished Information
				(1)In
			 generalNothing in this Act shall be construed to affect the
			 handling, treatment, or disclosure of a record or information obtained from a
			 chemical source under any other law.
				(2)Other
			 authorityNothing in this Act shall be construed to affect any
			 authority or obligation of an agency to disclose any record that the agency
			 receives independently of a record that is exempt under this section from the
			 public disclosure requirements under section 552 of title 5, United States
			 Code, regardless of whether or not the Department has an identical or similar
			 record that is so exempt.
				(h)Other
			 Obligations Unaffected
				(1)In
			 generalNothing in this section affects any obligation of the
			 owner or operator of a chemical source to submit or make available information
			 to a Federal, State, or local government agency under, or otherwise to comply
			 with, any other law.
				(2)No use of
			 information to gain governmental benefitThe owner or operator of
			 a chemical source may not use any record described in paragraph (1)(B), (2)(C),
			 or (3)(B) of subsection (a) to satisfy any legal requirement or obligation
			 other than a requirement under this Act or to obtain any grant, permit,
			 contract, benefit (including agency forbearance, loans, or deduction or
			 modifications of agency penalties or rulings) or other governmental
			 approval.
				(i)Availability of
			 Information to CongressNothing in this Act shall be construed to
			 authorize information to be withheld from Congress.
			(j)Penalties for
			 Unauthorized DisclosureAny officer or employee of a Federal,
			 State, or local government agency who, in a manner or to an extent not
			 authorized by law, knowingly discloses any record described in paragraph
			 (1)(B), (2)(C), or (3)(B) of subsection (a) shall—
				(1)be imprisoned not
			 more than 1 year, fined under chapter 227 of title 18, United States Code, or
			 both; and
				(2)if an officer or
			 employee of the Government, be removed from Federal office or
			 employment.
				10.State and other
			 laws
			(1)In
			 generalNothing in this Act shall preclude or deny any right of
			 any State or political subdivision thereof to adopt or enforce any regulation,
			 requirement, or standard of performance respecting chemical facility security
			 that is more stringent than a regulation, requirement, or standard of
			 performance in effect under this Act, or shall otherwise impair any right or
			 jurisdiction of the States with respect to chemical facilities within such
			 States unless there is an actual conflict between a provision of this Act and
			 the law of the State.
			(2)Other
			 requirementsNothing in this Act shall preclude or deny the right
			 of any State or political subdivision thereof to adopt or enforce any
			 regulation, requirement, or standard of performance, including air or water
			 pollution requirements, that are directed at problems other than reducing
			 damage from terrorist attacks.
			11.Chemical
			 security reportingNot later
			 than 6 months after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Homeland Security and Governmental Affairs of the
			 Senate and the Committee on Homeland Security and the Committee on Energy and
			 Commerce of the House of Representatives an update of the national strategy for
			 the chemical sector required to be submitted by the Secretary to the Committee
			 on Appropriations of the Senate and the Committee on Appropriations of the
			 House of Representatives by February 10, 2006.
		12.Review by the
			 Government Accountability Office
			(a)AccessibilityThe
			 Secretary shall provide access to the Government Accountability Office of any
			 document or information required to be submitted to, generated by, or otherwise
			 in the possession of the Department under this Act.
			(b)Review and
			 Reports
				(1)In
			 generalNot later than January 1 of the first year following the
			 calendar year in which the regulations are promulgated under section 4(a)(1),
			 and on January 1 of each year thereafter, the Government Accountability Office
			 shall submit a report described under paragraph (2) to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
					(B)the Committee on
			 Homeland Security of the House of Representatives and the Committee on Energy
			 and Commerce of the House of Representatives.
					(2)ContentsEach
			 report submitted under paragraph (1) shall include—
					(A)a review of site
			 security plans, vulnerability assessments, and emergency response plans under
			 this Act; and
					(B)a determination of
			 whether such plans and assessments are in compliance with this Act.
					13.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 Chemical Facility Anti-Terrorism Act
			 of 2006.
		2.DefinitionsIn this Act:
			(1)Chemical
			 sourceThe term chemical source means a facility
			 designated as a chemical source by the Secretary under section 3.
			(2)Critical
			 infrastructureThe term critical infrastructure has
			 the meaning given the term in section 2 of the Homeland Security Act of 2002 (6
			 U.S.C. 101).
			(3)DepartmentThe
			 term Department means the Department of Homeland Security.
			(4)EnvironmentThe
			 term environment has the meaning given the term in section 101 of
			 the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601).
			(5)Higher risk
			 tierThe term higher risk tier means a tier
			 designated by the Secretary as a higher risk tier under section 3(e)(3).
			(6)MTSA-regulated
			 facilitiesThe term MTSA-regulated facility means a
			 facility subject to the security requirements under chapter 701 of title 46,
			 United States Code (commonly known as the Maritime Transportation
			 Security Act).
			(7)Owner or
			 operatorThe term owner or operator means any person
			 who owns, leases, operates, controls, or supervises a chemical source.
			(8)Protected
			 informationThe term protected information
			 means—
				(A)a vulnerability
			 assessment, site security plan, an area security plan required under section
			 6(d)(4), and a security addendum to the emergency response plan under section
			 4(a)(7)(C), prepared for the purposes of this Act and obtained by the
			 Department under section 4;
				(B)materials obtained by the
			 Department and developed or produced by a chemical source exclusively in
			 preparation of records, documents, or information referred to under
			 subparagraph (A) or an emergency response plan;
				(C)any document or other
			 information obtained by the Secretary or a State or local government from a
			 chemical source in accordance with this Act, to the extent that the document or
			 information contains information that—
					(i)describes a specific
			 chemical source or the specific vulnerabilities of a chemical source;
					(ii)was taken from a record
			 described under subparagraph (A) or (B) or from a copy of such record in the
			 possession of the chemical source; and
					(iii)would, if disclosed, be
			 detrimental to the security of a chemical source; and
					(D)any document prepared by,
			 or provided to a Federal agency or State or local government, to the extent
			 that the document contains information that—
					(i)describes a specific
			 chemical source or the specific vulnerabilities of a chemical source;
					(ii)was taken from a record
			 described under subparagraph (A) or (B) or from a copy of such record in the
			 possession of the chemical source; and
					(iii)would, if disclosed, be
			 detrimental to the security of a chemical source.
					(9)ReleaseThe
			 term release has the meaning given the term in section 101 of the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601).
			(10)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(11)Security
			 measure
				(A)In
			 generalThe term security measure means an action to
			 ensure or enhance the security of a chemical source against a terrorist
			 incident.
				(B)InclusionsThe
			 term security measure, with respect to a chemical source, includes
			 measures such as—
					(i)employee training and
			 background and identification authentication checks;
					(ii)the limitation and
			 prevention of access to the controls of the chemical source;
					(iii)the protection of the
			 perimeter of the chemical source;
					(iv)the installation and
			 operation of intrusion detection sensors;
					(v)the implementation of
			 measures to increase computer or computer network security;
					(vi)the implementation of
			 other security-related measures to ensure or enhance the security of a chemical
			 source from a terrorist incident;
					(vii)the implementation of
			 measures and controls to prevent, protect against, or reduce the consequences
			 of a terrorist incident, including—
						(I)contingency and
			 evacuation plans;
						(II)early warning systems;
			 and
						(III)the relocation,
			 hardening of the storage or containment, modification, processing,
			 substitution, or reduction of substances of concern; and
						(viii)the conduct of any
			 similar security-related activity, as determined by the Secretary.
					(12)Substance of
			 concernThe term substance of concern means—
				(A)a chemical substance
			 present at a chemical source in quantities equal to or exceeding the threshold
			 quantities for the chemical substance, as defined in or established under
			 paragraphs (3) and (5) of section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)); and
				(B)any other chemical
			 substance designated as a substance of concern by the Secretary under section
			 3(i), including ammonium nitrate, in quantities equal to or exceeding the
			 threshold quantities established under section 3(i), based on the potential
			 extent of death, injury, or serious adverse effects to human health and safety
			 or the environment or the potential impact on national or economic security or
			 critical infrastructure caused by a terrorist incident involving the chemical
			 substance.
				(13)TerrorismThe
			 term terrorism has the meaning given the term in section 2 of the
			 Homeland Security Act of 2002 (6 U.S.C. 101).
			(14)Terrorist
			 incidentThe term terrorist incident means—
				(A)a terrorist attack
			 against a chemical source;
				(B)a release from a chemical
			 source into the environment of a substance of concern that is caused by an act
			 of terrorism; and
				(C)the theft or diversion of
			 a substance of concern by a person for off-site release in furtherance of an
			 act of terrorism.
				3.Designation and tiering
			 of chemical sources
			(a)DesignationNot
			 later than 1 year after the date of enactment of this Act, the Secretary
			 shall—
				(1)promulgate regulations
			 establishing criteria for designating chemical sources by using the risk
			 factors described in subsection (b) and by evaluating the types of facilities
			 described in subsection (c) that shall be considered in designating chemical
			 sources; and
				(2)designate chemical
			 sources in existence as of that date.
				(b)Risk factors To Be
			 ConsideredIn establishing criteria under subsection (a)(1) for
			 designating chemical sources, the Secretary shall consider—
				(1)the perceived threat to a
			 facility, including a consideration of adversary capabilities and intent,
			 preparedness, target attractiveness, and deterrence capabilities;
				(2)the potential extent and
			 likelihood of death, injury, or serious adverse effects to human health and
			 safety or to the environment caused by a terrorist incident at a
			 facility;
				(3)the threats to or
			 potential impact on national security or critical infrastructure caused by a
			 terrorist incident at a facility;
				(4)the potential threats or
			 harm to the economy that would result from a terrorist incident at a facility,
			 including whether a facility is the sole supplier, or the producer of a high
			 percentage, of a product that is critical to the economy, the chemical
			 industry, or national security;
				(5)the proximity of a
			 facility to population centers;
				(6)the nature and quantity
			 of substances of concern at a facility; and
				(7)such other
			 security-related factors as the Secretary determines to be appropriate and
			 necessary to protect the public health and safety, critical infrastructure, and
			 national and economic security.
				(c)Criteria for
			 facilitiesIn establishing criteria under subsection (a)(1) for
			 designating chemical sources, the Secretary shall—
				(1)consider any facility
			 that is a stationary source (as defined in section 112(r)(2) of the Clean Air
			 Act (42 U.S.C. 7412(r)(2))) for which the owner or operator is required to
			 complete a risk management plan in accordance with section 112(r)(7)(B)(ii) of
			 the Clean Air Act (42 U.S.C. 7412(r)(7)(B)(ii));
				(2)consider any other
			 facility that produces, uses, or stores a substance of concern at which a risk
			 factor described in subsection (b) is present; and
				(3)determine whether any
			 additional facility (including, as of the date of the determination, any
			 facility that is operational and any facility that will become operational in
			 the future) shall be designated chemical sources under this Act.
				(d)ExclusionsIn
			 designating facilities as chemical sources, the Secretary shall not include any
			 facility owned or operated by the Department of Defense or the Department of
			 Energy, or any facility owned or operated by a licensee or certificate holder
			 of the Nuclear Regulatory Commission.
			(e)Tiered security
			 system
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall promulgate rules establishing a risk-based tier system
			 of chemical sources that—
					(A)shall be based on the
			 criteria established by the Secretary under subsection (a)(1);
					(B)consists of several tiers
			 of chemical sources;
					(C)to the maximum extent
			 practicable, enables a chemical source to develop appropriate site-specific
			 measures to meet the security performance standards established under
			 subsection (f) for the tier applicable to the chemical source; and
					(D)provides guidance to the
			 owner or operator of a chemical source regarding the steps that would enable
			 the chemical source to move to a lower risk tier, if the owner or operator
			 seeks to move to a lower risk tier.
					(2)Determination of
			 tierNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall determine the tier applicable to each chemical source
			 designated under subsection (a)(2).
				(3)Higher risk
			 tiersThe Secretary shall designate 1 or more tiers established
			 under paragraph (1) as higher risk tiers.
				(f)Security performance
			 standards
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall establish security performance standards appropriate
			 to the risk-based tiers established under subsection (e).
				(2)ContentsThe
			 security performance standards established under paragraph (1) shall—
					(A)set increasingly strict
			 security requirements as the level of risk for the tier increases;
					(B)enable a chemical source
			 to select security measures that, in combination, satisfy the security
			 performance standards established by the Secretary; and
					(C)be based on the criteria
			 in section 4(a)(2).
					(3)Guidance and
			 consultation
					(A)In
			 generalOn the date on which the Secretary establishes security
			 performance standards under paragraph (1), and based on the risk factors to be
			 considered under subsection (b), the Secretary shall provide guidance to a
			 chemical source regarding the types of security measures that, if applied,
			 could satisfy the security performance standards.
					(B)Alternate
			 measuresThe owner or operator of a chemical source shall have
			 flexibility to employ different security measures than those contained in the
			 guidance described in subparagraph (A) if such measures satisfy the security
			 performance standards established for the tier applicable to the chemical
			 source.
					(C)Higher risk
			 tiersAt the request of the owner or operator of a chemical
			 source assigned to a higher risk tier under subsection (e)(2), the Secretary
			 shall provide consultation on the types of security measures that, if applied,
			 could satisfy the security performance standards.
					(g)Notice to
			 facilitiesNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall notify facilities that may be designated as
			 chemical sources regarding the review of facilities and designation of chemical
			 sources to be conducted under this Act, including the timeline for such review
			 and designation.
			(h)Subsequent
			 Determinations
				(1)Periodic review of
			 determinationsNot later than 3 years after the designation of
			 chemical sources under subsection (a)(2), and every 3 years thereafter, the
			 Secretary shall, after considering the criteria established under subsection
			 (a)(1) and the exclusions under subsection (d), determine whether to designate
			 any additional facility as a chemical source or remove the designation of any
			 particular facility as a chemical source.
				(2)Other
			 reviewIn addition to the periodic review required under
			 paragraph (1), the Secretary may, after considering the criteria established
			 under subsection (a)(1) and the exclusions under subsection (d), designate a
			 facility as a chemical source or remove the designation of any facility as a
			 chemical source.
				(3)Duty to report
					(A)Facilities becoming
			 operational
						(i)In
			 generalEach facility described in clause (ii) shall file a
			 petition with the Secretary for a determination on whether that facility should
			 be designated as a chemical source not later than 180 days after the later
			 of—
							(I)the date of the
			 promulgation of final rules under subsection (a)(1); or
							(II)the date that facility
			 becomes operational.
							(ii)Facilities
			 coveredA facility described in this clause is a facility—
							(I)that becomes operational
			 on or after the date of the designation of chemical sources under subsection
			 (a)(2); and
							(II)at which a threshold
			 quantity of a substance of concern is present.
							(B)Existing
			 facilities
						(i)In
			 generalEach facility described in clause (ii) shall submit a
			 petition to the Secretary for a determination on whether that facility should
			 be designated as a chemical source not later than 180 days after the later
			 of—
							(I)the date of the
			 promulgation of final regulations under subsection (a)(1); or
							(II)the date on which the
			 threshold quantity of a substance of concern is first present at that
			 facility.
							(ii)Facilities
			 coveredA facility described in this clause is a facility—
							(I)for which the owner or
			 operator is not required to complete a risk management plan under section
			 112(r)(7)(B)(ii) of the Clean Air Act (42 U.S.C. 7412(r)(7)(B)(ii));
							(II)that is operational
			 before the date of the promulgation of the final rules establishing criteria
			 for designating chemical sources under subsection (a)(1); and
							(III)at which a threshold
			 quantity of a substance of concern is present.
							(C)ConsultationThe
			 Secretary, in consultation with the Administrator of the Environmental
			 Protection Agency, shall establish a mechanism for the Secretary to receive
			 notice in a timely fashion of a facility required by the Administrator to
			 complete a risk management plan in accordance with section 112(r)(7)(B)(ii) of
			 the Clean Air Act (42 U.S.C. 7412(r)(7)(B)(ii)).
					(D)RegulationsThe
			 Secretary may promulgate regulations to carry out subparagraphs (A) and
			 (B).
					(i)Designation, exemption,
			 and adjustment of threshold quantities of substances of concern
				(1)In
			 generalThe Secretary may, by regulation—
					(A)designate a chemical
			 substance, in a particular threshold quantity, as a substance of concern under
			 this Act;
					(B)exempt a chemical
			 substance from designation as a substance of concern under this Act; and
					(C)establish or revise the
			 threshold quantity for a chemical substance to be designated a substance of
			 concern.
					(2)ConsiderationsIn
			 designating or exempting a chemical substance or establishing or revising the
			 threshold quantity of a chemical substance under paragraph (1), the Secretary
			 shall consider the potential extent of death, injury, or serious adverse
			 effects to human health and safety or the environment and the potential impact
			 on national security, the economy, or critical infrastructure that would result
			 from a terrorist incident involving the chemical substance.
				(3)RegulationsThe
			 Secretary may make a designation, exemption, or revision under paragraph (1) in
			 the regulations promulgated under subsection (a)(1).
				4.Vulnerability
			 assessments, site security plans, and emergency response plans
			(a)Requirement
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall promulgate regulations that require the owner or
			 operator of each chemical source—
					(A)to conduct a
			 vulnerability assessment, evaluating the vulnerability of the chemical source
			 to a terrorist incident;
					(B)to prepare and implement
			 a site security plan that addresses the risks identified in the vulnerability
			 assessment; and
					(C)to prepare and implement
			 an emergency response plan or prepare and implement an addendum to an existing
			 emergency response plan to include response planning for a terrorist
			 incident.
					(2)Regulatory
			 criteriaThe regulations promulgated under paragraph (1)—
					(A)shall be risk-based,
			 performance-based, and flexible; and
					(B)shall include
			 consideration of—
						(i)the criteria established
			 by the Secretary under section 3(a)(1);
						(ii)cost and technical
			 feasibility; and
						(iii)scale of
			 operations.
						(3)Co-located chemical
			 sourcesThe regulations promulgated under paragraph (1) shall
			 permit the development and implementation of coordinated vulnerability
			 assessments, site security plans, and emergency response plans in any case in
			 which more than 1 chemical source is operating at a single location or at
			 contiguous locations, including cases in which a chemical source is under the
			 control of more than 1 owner or operator.
				(4)Sharing of threat
			 informationTo the maximum extent practicable under applicable
			 authority and in the interests of national security, the Secretary shall
			 provide State and local government officials and an owner or operator of a
			 chemical source with threat information that is relevant to the chemical source
			 in particular or to the chemical sector in general.
				(5)Contents of
			 vulnerability assessmentA vulnerability assessment shall—
					(A)employ or be based on a
			 rigorous methodology developed or endorsed by the Secretary;
					(B)incorporate any threat
			 information provided under paragraph (4);
					(C)address the appropriate
			 security performance standards established by Secretary under section 3(f);
			 and
					(D)include an analysis
			 of—
						(i)physical security;
						(ii)communication
			 systems;
						(iii)the vulnerability of
			 programmable electronic devices, computers, computer or communications networks
			 or other automated systems which are utilized by the chemical source;
						(iv)the sufficiency of
			 security measures in place when the vulnerability assessment is prepared
			 relative to the threats and consequences of a terrorist incident, including
			 vulnerabilities at the chemical source arising from the nature and quantities
			 of substances of concern and the use, storage, or handling of substances of
			 concern; and
						(v)other areas, as
			 determined by the Secretary.
						(6)Contents of site
			 security planA site security plan shall—
					(A)indicate the tier
			 applicable to the chemical source, as determined by the Secretary under section
			 3(e)(2);
					(B)include security measures
			 that, in combination, address—
						(i)the risks identified in
			 the vulnerability assessment; and
						(ii)the appropriate security
			 performance standards established by Secretary under section 3(f) for the tier
			 applicable to the chemical source, as determined by the Secretary under section
			 3(e)(2);
						(C)include security
			 measures—
						(i)sufficient to deter, to
			 the maximum extent practicable, a terrorist incident or a substantial threat of
			 such an incident;
						(ii)to mitigate the
			 consequences of a terrorist incident; and
						(iii)to increase the
			 security of programmable electronic devices, computers, computer or
			 communications networks, and other automated systems.
						(D)describe, at a minimum,
			 particular plans, processes, or procedures that could be used by or at the
			 chemical source in the event of a terrorist incident;
					(E)identify the roles and
			 responsibilities of employees at the chemical source;
					(F)identify steps taken by
			 the chemical source to coordinate security measures and plans for response to a
			 terrorist incident with Federal, State, and local government officials,
			 including law enforcement and first responders and specify the security officer
			 who will be the point of contact for the National Incident Management System
			 and Federal, State, and local law enforcement and first responders;
					(G)describe the training,
			 drills (including periodic unannounced drills), exercises, and security actions
			 of persons at the chemical source, to be carried out under the plan to deter,
			 to the maximum extent practicable, a terrorist incident or a substantial threat
			 of such an incident; and
					(H)describe security
			 measures that would be implemented under an order issued by the Secretary or
			 the designee of the Secretary under section 7(a).
					(7)Contents of emergency
			 response plan
					(A)In
			 generalAn emergency response plan shall—
						(i)specifically address the
			 consequences of a terrorist incident identified in the vulnerability assessment
			 prepared under paragraph (5);
						(ii)be consistent with the
			 site security plan prepared under paragraph (6); and
						(iii)identify the roles and
			 responsibilities of employees at the chemical source.
						(B)Relationship to the
			 national contingency plan
						(i)In
			 generalExcept as provided in clause (ii), an emergency response
			 plan shall be a Federally approved or certified emergency response plan in
			 effect on the date of enactment of this Act that is—
							(I)consistent with guidance
			 provided by the National Response Team established under the National
			 Contingency Plan created under section 105 of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605); and
							(II)modified to satisfy the
			 requirements of subparagraph (A).
							(ii)No existing
			 planThe owner or operator of a chemical source that does not
			 have a Federally approved or certified emergency response plan in effect on the
			 date of enactment of this Act shall follow the guidance provided by the
			 National Response Team established under the National Contingency Plan created
			 under section 105 of the Comprehensive Environmental Response, Compensation,
			 and Liability Act of 1980 (42 U.S.C. 9605) in developing an emergency response
			 plan to meet the specific considerations of that chemical source.
						(C)Protection of security
			 informationIf, in order to meet the requirements of this
			 paragraph, the owner or operator of a chemical source is required to include in
			 an emergency response plan information, the release of which would be
			 detrimental to the security of the source, that information shall be separated
			 in a security addendum to the emergency response plan.
					(8)Guidance and
			 consultation to chemical sources
					(A)In
			 generalOn the date on which the Secretary promulgates
			 regulations under paragraph (1), the Secretary shall provide guidance to assist
			 owners and operators of chemical sources in complying with this Act, including
			 advice on aspects of compliance with this Act that may be unique to small
			 business concerns.
					(B)Higher risk
			 tiersAt the request of the owner or operator of a chemical
			 source assigned to a higher risk tier under section 3(e)(2), the Secretary
			 shall provide consultation on achieving compliance with this Act, including
			 consultation on the guidance provided under subparagraph (A).
					(b)Certification and
			 submission
				(1)In
			 generalNot later than 6 months after the date of the
			 promulgation of regulations under subsection (a)(1), each owner or operator of
			 a chemical source shall certify in writing to the Secretary that the owner or
			 operator has completed a vulnerability assessment and has developed and
			 implemented, or is implementing, a site security plan and an emergency response
			 plan in accordance with this Act.
				(2)SubmissionNot
			 later than 6 months after the date of the promulgation of regulations under
			 subsection (a)(1), an owner or operator of a chemical source shall submit to
			 the Secretary copies of the vulnerability assessment, site security plan, and
			 emergency response plan of the chemical source for review.
				(3)Failure to
			 complyIf an owner or operator of a chemical source fails to
			 certify or submit a vulnerability assessment, site security plan, or emergency
			 response plan in accordance with paragraph (2), the Secretary may issue an
			 order requiring the certification and submission of a vulnerability assessment,
			 site security plan, or emergency response plan in accordance with this
			 section.
				(c)Review by the
			 secretary
				(1)In
			 generalThe Secretary shall—
					(A)review the vulnerability
			 assessment, site security plan, and emergency response plan submitted by the
			 owner or operator of a chemical source under subsection (b)(2) to determine
			 whether the assessment and plans and the implementation of such plans comply
			 with this section;
					(B)provide written notice to
			 the owner or operator of the chemical source regarding the determination of
			 whether the assessment and plans described in subparagraph (A) comply with this
			 section; and
					(C)provide written notice to
			 the owner or operator of the chemical source, if the Secretary determines the
			 implementation of a plan described in subparagraph (A) does not comply with
			 this section.
					(2)Disapproval of site
			 security plansNotwithstanding any other provision of this
			 subsection, the Secretary may not disapprove a site security plan submitted
			 under subsection (b)(2) based on the presence or absence of a particular
			 security measure, if the site security plan satisfies the security performance
			 standards established under section 3(f) for the tier applicable to the
			 chemical source.
				(3)Compliance
					(A)In
			 generalIf the Secretary disapproves a vulnerability assessment,
			 site security plan, or emergency response plan of a chemical source under
			 paragraph (1), or determines that the implementation of such a plan does not
			 comply with this section, the Secretary—
						(i)shall provide the owner
			 or operator of the chemical source a written notification of the determination
			 that includes a clear explanation of deficiencies in the vulnerability
			 assessment, site security plan, emergency response plan, or implementation of
			 the site security plan;
						(ii)shall consult with the
			 owner or operator of the chemical source to identify appropriate steps to
			 achieve compliance;
						(iii)if, following
			 consultation under clause (ii), the owner or operator of the chemical source
			 does not achieve compliance by such date as the Secretary determines to be
			 appropriate under the circumstances, shall issue an order requiring the owner
			 or operator to correct specified deficiencies; and
						(iv)if the owner or operator
			 continues to be in noncompliance, may issue an order for the chemical source to
			 cease operation.
						(B)Compliance for higher
			 risk tiers
						(i)Interim
			 noticeNot later than 9 months after the later of the date of the
			 promulgation of regulations under subsection (a)(1) and the date of the
			 promulgation of regulations under section 3(e), the Secretary shall—
							(I)conduct a preliminary
			 review of the vulnerability assessment, site security plan, and emergency
			 response plan submitted under subsection (b)(2) by a chemical source assigned
			 to a higher risk tier under section 3(e)(2); and
							(II)provide notice and
			 assistance in achieving compliance with this Act to any chemical source
			 assigned to a higher risk tier under section 3(e)(2) for which the Secretary
			 determines the vulnerability assessment, site security plan, or emergency
			 response plan may not be approved under clause (ii).
							(ii)DeterminationNot
			 later than 1 year after the later of the date of the promulgation of
			 regulations under subsection (a)(1) and the date of the promulgation of
			 regulations under section 3(e), the Secretary shall determine whether to
			 approve, disapprove, or modify the vulnerability assessment, site security
			 plan, and emergency response plan submitted under subsection (b)(2) by a
			 chemical source assigned to a higher risk tier under section 3(e)(2).
						(iii)ImplementationThe
			 Secretary shall determine whether implementation of the plans described in
			 clause (ii) complies with this section.
						(iv)EnforcementThe
			 Secretary may issue an order to a chemical source assigned to a higher risk
			 tier under section 3(e)(2) to cease operation if the Secretary—
							(I)disapproves the
			 vulnerability assessment, site security plan, or emergency response plan
			 submitted by such chemical source under subsection (b)(2); or
							(II)determines that the
			 implementation of a plan described in subclause (I) does not comply with this
			 section.
							(C)Compliance for other
			 tiersNot later than 5 years after the date of the submission of
			 the vulnerability assessment, site security plan, and emergency response plan
			 under subsection (b)(2) by a chemical source that is not assigned to a higher
			 risk tier under section 3(e)(2), the Secretary shall complete the review of the
			 assessment, plans, and implementation of such plans and make a determination
			 regarding compliance with this section.
					(D)Subsequent
			 reviewThe Secretary may conduct subsequent reviews and
			 determinations of compliance under this Act for a chemical source on a schedule
			 as determined to be appropriate by the Secretary, with priority given to
			 chemical sources assigned to a higher risk tier under section 3(e)(2).
					(d)Submission and
			 certification of changes
				(1)In
			 generalNot later than 60 days after the date on which a change
			 is made to a chemical source that would have a materially detrimental effect on
			 the security of the chemical source, the owner or operator of the chemical
			 source shall—
					(A)notify the Secretary in
			 writing;
					(B)provide a description of
			 the change at the chemical source;
					(C)certify to the Secretary
			 that the chemical source has completed the review and implemented any necessary
			 modifications to the vulnerability assessment, site security plan, or emergency
			 response plan; and
					(D)provide to the Secretary
			 a description of any changes to the vulnerability assessment, site security
			 plan, or emergency response plan.
					(2)Notice and
			 requestIf the Secretary determines that additional modification
			 of a vulnerability assessment, site security plan, or emergency response plan
			 is required, the Secretary shall—
					(A)provide a written notice
			 to the chemical source owner or operator, requiring modifications addressing
			 any matters specified in the notice; and
					(B)provide the owner or
			 operator of the chemical source not less than 60 days after the date of the
			 notice under subparagraph (A) to submit proposed modifications.
					(3)Temporary security
			 measuresDuring the period before any revised security measures
			 are implemented, an owner or operator of a chemical source shall ensure
			 temporary security measures are implemented to address, to the maximum extent
			 practicable, the vulnerabilities identified by the owner or operator of the
			 chemical source during preparation of the assessment or plans.
				(e)MTSA-regulated
			 facilities
				(1)In
			 generalExcept as provided in paragraph (4), a chemical source
			 that is also a MTSA-regulated facility shall comply with this Act.
				(2)Compliance
					(A)In
			 generalA chemical source that is also a MTSA-regulated facility
			 shall review its facility security assessment, facility security plan, and
			 emergency response plan and make any modifications necessary to comply with the
			 security performance standards established for the tier applicable to the
			 chemical source under section 3(f) and the requirements under subsection
			 (a)(1).
					(B)SubmissionNot
			 later than 180 days after the date on which the Secretary promulgates
			 regulations under subsection (a)(1), the owner or operator of a chemical source
			 that is also a MTSA-regulated facility shall—
						(i)submit the facility
			 security assessment, facility security plan, and emergency response plan, with
			 any appropriate modifications under subparagraph (A), for the chemical source
			 to the Federal Maritime Security Coordinator for the area in which the chemical
			 source is located and the Secretary for approval; and
						(ii)certify in writing to
			 the Federal Maritime Security Coordinator for the area in which the facility is
			 located and the Secretary that—
							(I)the facility security
			 assessment and facility security plan for the facility are in compliance with
			 the security performance standards for the tier applicable to the chemical
			 source under section 3(f) and the requirements under subsection (a)(1);
			 and
							(II)the owner or operator
			 has submitted an approved or certified emergency response plan required under
			 chapter 701 of title 46, United States Code, to the Federal Maritime Security
			 Coordinator for the area in which the facility is located.
							(3)Review by the
			 secretaryIn accordance with the procedures under subsection (c),
			 the Secretary, in consultation with the Federal Maritime Security Coordinator
			 for the area in which a chemical source that is also a MTSA-regulated facility
			 is located, shall determine whether a facility security assessment and facility
			 security plan submitted under paragraph (2)(B) meets the security performance
			 standards established by the Secretary under section 3(f) and the requirements
			 under subsection (a)(1).
				(4)ExemptionA
			 chemical source that is a MTSA-regulated facility is exempt from section 6(d)
			 of this Act.
				(5)Integration and
			 coordination
					(A)In
			 generalThe Secretary shall implement this Act and chapter 701 of
			 title 46, United States Code, in as consistent and integrated manner as
			 possible.
					(B)Coast
			 guardThe Secretary shall ensure coordination between the Under
			 Secretary for Preparedness and the Coast Guard Commandant in carrying out this
			 Act.
					(f)Alternative security
			 programs
				(1)In
			 generalThe Secretary may consider a petition submitted by any
			 person that describes—
					(A)alternate procedures,
			 protocols, and standards established by an industry entity, Federal, State, or
			 local government authorities, or other applicable laws; and
					(B)the scope of chemical
			 sources to which such program would apply.
					(2)ReviewThe
			 Secretary may review the requirements of any alternative security program
			 submitted under paragraph (1) to determine whether a vulnerability assessment,
			 security plan, or emergency response plan prepared under that program meets
			 each required element under subsection (a)(1) for a vulnerability assessment,
			 security plan, and emergency response plan submitted under subsection
			 (b)(2).
				(3)Determination
					(A)In
			 generalIf the Secretary determines that a vulnerability
			 assessment, security plan, or emergency response plan prepared under that
			 alternative security program meets each required element under subsection
			 (a)(1) for a vulnerability assessment, security plan, and emergency response
			 plan submitted under subsection (b)(2), the Secretary shall notify the
			 petitioner that any chemical source covered by that program may submit an
			 assessment or plan prepared under that program without further revision.
					(B)Other
			 determinationsIf the Secretary determines that a vulnerability
			 assessment, security plan, or emergency response plan prepared under that
			 alternative security program does not meet each required element under
			 subsection (a)(1) for a vulnerability assessment, security plan, and emergency
			 response plan submitted under subsection (b)(2)—
						(i)the Secretary may specify
			 what modifications would be necessary to meet the required elements for a
			 vulnerability assessment, security plan, or emergency response plan submitted
			 under subsection (b)(2); and
						(ii)a chemical source
			 covered by that program may submit the assessment or plans with the specified
			 modifications.
						(C)FormAny
			 action taken by the Secretary under this paragraph shall be made by rule,
			 regulation, or order.
					(4)ReviewNothing
			 in this subsection shall relieve the Secretary of the obligation—
					(A)to review the
			 vulnerability assessment, security plan, and emergency response plan submitted
			 by each chemical source under this section according to the performance
			 standards established by section 3(f) and the requirements under subsection
			 (a)(1); or
					(B)to approve or disapprove
			 each submission on an individual basis.
					(g)Periodic
			 review
				(1)In
			 generalOn the timeline established by the Secretary under
			 paragraph (2), the owner or operator of a chemical source shall—
					(A)review the adequacy of
			 the vulnerability assessment, site security plan, and emergency response plan
			 for the chemical source;
					(B)certify to the Secretary
			 that the chemical source has completed the review and implemented any necessary
			 modifications to the vulnerability assessment, site security plan, or emergency
			 response plan; and
					(C)provide to the Secretary
			 a description of any changes to the vulnerability assessment, site security
			 plan, or emergency response plan.
					(2)TimingThe
			 Secretary shall establish a timeline for review appropriate to the tier level
			 of the chemical source that requires a review—
					(A)for a higher risk tier,
			 not later than 1 year after the date of approval of a vulnerability assessment,
			 site security plan, and emergency response plan under subsection (c)(1) and not
			 less often than every 3 years thereafter; and
					(B)for all other tiers, not
			 later than 5 years after the date of approval of a vulnerability assessment,
			 site security plan, and emergency response plan under subsection (c)(1) and not
			 less often than every 5 years thereafter.
					5.Recordkeeping; site
			 inspections; production of information
			(a)RecordkeepingThe
			 owner or operator of a chemical source shall retain a copy of the vulnerability
			 assessment, site security plan, and emergency response plan for the chemical
			 source for not less than 5 years after the date on which such assessment or
			 plan was approved by the Secretary under section 4(c).
			(b)Right of Entry
				(1)In
			 generalIn carrying out this Act, the Secretary or the designee
			 of the Secretary, on presentation of credentials, shall have a right of entry
			 to, on, or through—
					(A)the premises of a
			 chemical source; and
					(B)any premises on which any
			 record required to be maintained under subsection (a) is located.
					(2)Audits and
			 inspections
					(A)In
			 generalThe Secretary shall, at such times and places as the
			 Secretary determines to be appropriate, conduct, or require the conduct of,
			 facility security audits and inspections, the requirements of which may be
			 established by rule, regulation, or order.
					(B)ScopeAudits
			 and inspections under subparagraph (A) shall ensure and evaluate compliance
			 with this Act.
					(C)Higher risk
			 tiers
						(i)In
			 generalNot later than 1 year after the date of submission of the
			 vulnerability assessment, site security plan, and emergency response plan under
			 section 4(b)(2) by the owner or operator of a chemical source assigned to a
			 higher risk tier under section 3(e)(2), and every year thereafter, the
			 Secretary shall conduct an audit or inspection of such chemical source.
						(ii)Federal area security
			 coordinator auditsAn audit or inspection by a Federal Area
			 Security Coordinator shall qualify as an audit or inspection under clause
			 (i).
						(iii)Exemption from annual
			 audits and inspections
							(I)In
			 generalThe Secretary may exempt a chemical source from annual
			 audits or inspections under this subparagraph, if the chemical source has been
			 found in compliance with this Act by the Secretary based upon 5 consecutive
			 years of audits or inspections.
							(II)Audits and
			 inspectionsIf the Secretary exempts a chemical source under this
			 clause, during the 5-year period after the date of granting such exemption, and
			 during each 5-year period thereafter, the Secretary shall conduct not less than
			 1 audit or unannounced inspection of such chemical source.
							(c)Requests for
			 recordsIn carrying out this Act, the Secretary may require the
			 submission of, or, on presentation of credentials, may at reasonable times seek
			 access to and copy—
				(1)any records, reports, or
			 other information described in subsection (a); and
				(2)any other documentation
			 necessary for the—
					(A)review or analysis of a
			 vulnerability assessment or security plan; or
					(B)implementation of a
			 security plan.
					(d)ComplianceIf the Secretary determines that an owner
			 or operator of a chemical source is not maintaining, producing, or permitting
			 access to records or to the premises of the chemical source as required by this
			 section, the Secretary may issue an order requiring compliance with the
			 relevant provisions of this section.
			6.Infrastructure
			 protection and implementation
			(a)Coordination
				(1)In
			 generalThe Secretary shall ensure effective chemical security
			 planning and response by providing the necessary infrastructure, leadership,
			 technical assistance, guidance, and accountability for security planning and
			 response in areas surrounding chemical sources.
				(2)With other
			 lawThe Secretary shall model the regulations promulgated,
			 organizations established, and actions taken under this section on the
			 requirements of sections 70102, 70103, 70104, and 70112 of title 46, United
			 States Code.
				(3)With
			 committeesThe Secretary, and those in positions assigned under
			 this section, shall coordinate with other Federal area security and response
			 committees in order to provide a unified and effective Federal effort for
			 security and response organizational infrastructure for the Nation. Nothing in
			 this section shall supersede any other Federal area security or response
			 committee and the entities established under this section shall be organized to
			 complement such other committees.
				(b)Compliance
			 office
				(1)EstablishmentNot
			 later than 3 months after the date of enactment of this Act, the Secretary
			 shall establish an office under the Assistant Secretary for Infrastructure
			 Protection that shall be responsible for implementing and enforcing this
			 Act.
				(2)ActivitiesThe
			 Secretary, acting through the Assistant Secretary for Infrastructure
			 Protection, shall—
					(A)provide leadership,
			 guidance, planning, technical assistance, resources, and conduct oversight
			 activities to establish an effective chemical security planning and response
			 infrastructure for the Nation;
					(B)provide leadership,
			 personnel, training, equipment, other resources as necessary, and technical
			 assistance to—
						(i)Federal, State and local
			 government agencies;
						(ii)Infrastructure
			 Protection Regional Security Offices; and
						(iii)Area Security
			 Committees, as requested by the Federal Area Security Coordinator;
						(C)coordinate with law
			 enforcement agencies, first responders, and chemical sources regarding the
			 response to a potential or actual terrorist incident at a chemical
			 source;
					(D)review and approve each
			 Area Security Plan submitted under subsection (d); and
					(E)coordinate with the
			 Office of State and Local Government Coordination and Preparedness of the
			 Department, to ensure some homeland security grants administered by the
			 Department support the plans required under this section.
					(c)Infrastructure
			 protection regional security offices
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Secretary shall establish in each Federal Emergency Management
			 Agency Region (or the regional office of a successor agency with responsibility
			 for emergency management, preparedness, and response) an Infrastructure
			 Protection Regional Security Office, for purposes of carrying out this Act and
			 coordinating regional security, as described in this section.
				(2)Membership and
			 dutiesEach Infrastructure Protection Regional Security Office
			 shall—
					(A)consist of—
						(i)the personnel of the
			 Infrastructure Protection Office of the Department within the region;
			 and
						(ii)a regional security
			 advisory staff, to be appointed by the Secretary;
						(B)review and approve each
			 Area Security Plan for the region to ensure coordination between regions and
			 States;
					(C)oversee implementation of
			 this Act to ensure consistent implementation within the region, in conjunction
			 with the strategic mission and policies of, and guidance from, the Department;
			 and
					(D)perform other functions
			 as assigned by the Secretary necessary to implement the requirements of this
			 Act or help protect other critical infrastructure.
					(d)Area security
			 committees and plans
				(1)Designation of areas
			 and Federal area security coordinators
					(A)DeadlineNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall designate geographic areas for the Area Security Committees established
			 under paragraph (2).
					(B)RequirementsIn
			 designating areas under subparagraph (A), the Secretary shall ensure
			 that—
						(i)except as provided in
			 subparagraph (C), all parts of the United States are included in an area;
			 and
						(ii)no area is larger than a
			 single State, although an area may incorporate portions of more than 1 State,
			 based on the organization and number of chemical sources in a geographic
			 area.
						(C)ExclusionAny
			 area designated under section 70103(a)(2)(G) of title 46, United States Code,
			 shall not be included in any area designated under this Act.
					(2)Establishment and
			 designation
					(A)CommitteesThere
			 is established for each area designated by the Secretary under paragraph (1) an
			 Area Security Committee, comprised of members appointed by the Secretary, in
			 consultation with State and local government officials, from qualified and
			 affected security and response personnel of Federal, State, and local
			 government agencies, chemical sources, local emergency planning and response
			 entities, other critical infrastructure sectors, and other appropriate
			 organizations.
					(B)CoordinatorFor
			 each area designated by the Secretary under paragraph (1), the Secretary shall
			 designate a Federal Area Security Coordinator with knowledge of and experience
			 in the activities required under this subsection.
					(3)Duties
					(A)CommitteesEach
			 Area Security Committee, under the direction of the Federal Area Security
			 Coordinator for the area assigned to such Area Security Committee,
			 shall—
						(i)meet not less frequently
			 than twice each year;
						(ii)prepare the Area
			 Security Plan described in paragraph (4) for that area and submit the Area
			 Security Plan to the Secretary for approval; and
						(iii)coordinate with
			 Federal, State, and local government officials and chemical sources to enhance
			 the security and response planning of those officials and to assure effective
			 preplanning of joint security and response efforts, including exercises,
			 drills, evacuations, sheltering, and rescue.
						(B)CoordinatorEach
			 Federal Area Security Coordinator shall, for the area assigned to such
			 official—
						(i)conduct audits and
			 inspections of chemical sources under this Act;
						(ii)provide appropriate
			 guidance and support to chemical sources; and
						(iii)perform such other
			 duties as are required by the Area Security Committee or the Secretary.
						(4)Area security
			 plans
					(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, each Area Security Committee shall prepare and submit to the
			 Secretary for approval an Area Security Plan for the area assigned to such Area
			 Security Committee.
					(B)Plan
			 requirementsThe Area Security Plan shall—
						(i)coordinate the resources
			 of the area assigned to the Area Security Committee to deter a potential or
			 actual terrorist incident at a chemical source in that area, or to respond to a
			 terrorist incident at a chemical source in that area;
						(ii)coordinate with the
			 National Infrastructure Protection Plan, the National Response Plan, the site
			 security plan of any chemical source located in the area assigned to the Area
			 Security Committee, other appropriate national security and response plans, and
			 the Area Security Plans for contiguous areas;
						(iii)reflect security and
			 response post-incident investigative reports, as determined by the
			 Secretary;
						(iv)describe in detail the
			 responsibilities of an owner or operator of a chemical source (based upon the
			 approved site security plan for the chemical source) and of Federal, State, and
			 local government agencies in responding to potential or actual terrorist
			 incident at a chemical source operating in the area assigned to the Area
			 Security Committee;
						(v)describe the area covered
			 by the plan, list the assets and resources available to respond to a terrorist
			 incident, and include any other information the Secretary requires;
						(vi)be updated periodically
			 by the Area Security Committee; and
						(vii)provide for
			 coordination with the appropriate Federal, State and local government agencies
			 or members of local entities that plan for emergency releases from chemical
			 sources regarding how local populations that may be affected by a release are
			 provided with information, including evacuation planning, sheltering in place,
			 and areas of refuge.
						(5)ReviewNot
			 later than 3 years after the date of enactment of this Act, the Secretary
			 shall—
					(A)review each Area Security
			 Plan developed under paragraph (4);
					(B)require amendments to any
			 plan that does not meet the requirements of this section; and
					(C)approve each plan that
			 meets the requirements of this section.
					(e)Area Exercises and
			 Drills
				(1)In
			 generalThe Secretary shall periodically conduct drills and
			 exercises, some without prior notice, including full functional and
			 communications exercises of security and response capability in each area for
			 which an Area Security Plan is required under this section and under the site
			 security plan and emergency response plans of relevant chemical sources.
				(2)Scope of
			 participationThe drills and exercises conducted under paragraph
			 (1) may include participation by—
					(A)Federal, State, and local
			 government agencies, including law enforcement and first responders;
					(B)the owner and operator of
			 any chemical source in the area;
					(C)members of local entities
			 that plan for emergency releases;
					(D)representatives of other
			 critical infrastructure; and
					(E)other participants as
			 determined appropriate by the Secretary or the designee of the
			 Secretary.
					(3)ReportsThe
			 Secretary shall publish annual reports on drills under this subsection,
			 including assessments of the effectiveness of the plans described in paragraph
			 (1), lessons learned, and recommendations, if any, to improve the programs,
			 plans, and procedures under this subsection. The annual reports shall not
			 include protected information.
				(f)RegulationsThe
			 Secretary may promulgate such regulations as are necessary to carry out this
			 section.
			7.Heightened security
			 measures
			(a)In
			 generalIf the Secretary determines, based on the risk factors
			 described in section 3(b), that additional security measures are necessary to
			 respond to a threat assessment or to a specific threat against the chemical
			 sector, the Secretary may issue an order to the owner or operator of a chemical
			 source to implement the heightened security measures described under section
			 4(a)(6)(H). Only the Secretary or the designee of the Secretary may issue an
			 order under this section.
			(b)Period of
			 order
				(1)In
			 generalAny order issued by the Secretary under subsection (a)
			 shall be effective upon issuance and shall remain in effect for a period of not
			 more than 90 days, unless the Secretary files an action in an appropriate
			 United States district court before the expiration of that 90-day
			 period.
				(2)Effect of
			 filingIf the Secretary files an action described in paragraph
			 (1), an order issued by the Secretary under subsection (a) shall remain in
			 effect for 14 days in addition to the 90-day period under paragraph (1), or for
			 such shorter or longer period as may be authorized by the court in which such
			 action is filed.
				8.Penalties
			(a)Administrative
			 Penalties
				(1)PenaltiesThe
			 Secretary may impose an administrative penalty of not more than $25,000 for
			 each day, and not more than a maximum of $1,000,000 for each year, for failure
			 to comply with an order or directive issued by the Secretary under this
			 Act.
				(2)Notice and
			 hearingBefore imposing a penalty under paragraph (1), the
			 Secretary shall provide to the person against which the penalty is to be
			 assessed—
					(A)a written notice of the
			 proposed penalty; and
					(B)not later than 30 days
			 after the date on which the person receives the notice, the opportunity to
			 request a hearing on the proposed penalty.
					(3)ProceduresThe
			 Secretary shall promulgate regulations establishing procedures for
			 administrative hearings and appropriate review, including necessary
			 deadlines.
				(b)Civil
			 penalties
				(1)In
			 generalThe Secretary may bring an action in a United States
			 district court against any owner or operator of a chemical source that violates
			 or fails to comply with any order or directive issued by the Secretary under
			 this Act or a site security plan approved by the Secretary under this
			 Act
				(2)ReliefIn
			 any action under paragraph (1), a court may issue an order for injunctive
			 relief and may award a civil penalty of not more than $50,000 for each day on
			 which a violation occurs or a failure to comply continues.
				(c)Criminal
			 penaltiesAn owner or operator of a chemical source who knowingly
			 and willfully violates any order issued by the Secretary under this Act or
			 knowingly and willfully fails to comply with a site security plan approved by
			 the Secretary under this Act shall be fined not more than $50,000 for each day
			 of such violation, imprisoned not more than 2 years, or both.
			9.Protection of
			 information
			(a)Disclosure
			 exemptions
				(1)Records of the
			 DepartmentThe Department shall not be required under section 552
			 of title 5, United States Code, to make available to the public protected
			 information.
				(2)Records of other
			 agenciesIf a Federal agency other than the Department receives a
			 request under section 552 of title 5, United States Code, for protected
			 information, that Federal agency—
					(A)shall not disclose the
			 record; and
					(B)shall refer the request
			 to the Department for processing and response.
					(3)Records of State or
			 local government agenciesA State or local government agency
			 shall not be required under any State or local law providing for public access
			 to information to make available to the public protected information.
				(b)Certifications and
			 orders
				(1)In general
					(A)Information not
			 disclosedExcept as provided in subparagraph (B), the following
			 records shall not be made available to the public under section 552 of title 5,
			 United States Code:
						(i)CertificationsA
			 certification under section 4(b)(1).
						(ii)Order for failure to
			 complyAn order under section 4(b)(3).
						(iii)Compliance
			 certificatesA certificate of compliance under paragraph
			 (2).
						(iv)Other
			 ordersAny other order or any notice of disapproval issued under
			 this Act.
						(B)Exception
						(i)In
			 generalIf the Secretary makes a specific finding and
			 determination with respect to a particular chemical source that releasing any
			 record described in subparagraph (A)(i) or (iii) regarding that chemical source
			 would not increase the risk to the security of any chemical source, the
			 Secretary may make the record available to the public under section 552 of
			 title 5, United States Code.
						(ii)Notice to
			 GAOIf the Secretary does not allow a record to be made available
			 to the public under this subsection, the Secretary shall submit to the
			 Comptroller General of the United States, for inclusion and evaluation in the
			 reports under section 12, a detailed statement—
							(I)identifying the chemical
			 source;
							(II)describing the
			 record;
							(III)explaining the basis
			 for the Secretary’s determination; and
							(IV)describing any security
			 measures being implemented by the chemical source.
							(2)Certification of
			 complianceWhen the Secretary determines that a chemical source
			 is in compliance with the requirements of this Act, the Secretary shall issue a
			 certificate of approval that contains the following statement: ____
			 (chemical source name) ____ is in compliance with the Chemical Facility
			 Anti-Terrorism Act of 2006..
				(3)Report to
			 congressNot less frequently than once each year, the Secretary
			 shall submit to Congress a public report on the performance of chemical sources
			 under the Act, in the aggregate, including a description of common problems,
			 solutions, and industry best practices.
				(c)Development of
			 protocols
				(1)In
			 generalThe Secretary, in consultation with the Director of the
			 Office of Management and Budget and appropriate Federal law enforcement and
			 intelligence officials and in a manner consistent with existing protections for
			 sensitive or classified information, shall, by regulation, establish
			 confidentiality protocols for maintenance and use of records containing
			 protected information.
				(2)Requirements for
			 protocolsThe protocols established under paragraph (1) shall
			 ensure, to the maximum extent practicable, that—
					(A)the records shall be
			 maintained in a secure location; and
					(B)access to records shall
			 be limited—
						(i)as may be necessary
			 to—
							(I)enable enforcement of
			 this Act; or
							(II)address an imminent and
			 substantial threat to security, health, safety, or the environment;
							(ii)to State or local law
			 enforcement officials, first responders, or other State or local government
			 officials granted access to records for the purpose of carrying out this Act,
			 including providing such officials and first responders with information on the
			 extent to which security of chemical sources in the State or local area is
			 being achieved; and
						(iii)to other persons
			 granted access for the purpose of carrying out this Act.
						(3)Other procedures in
			 protocolsThe protocols established under paragraph (1) shall
			 also—
					(A)provide for the labeling
			 of any record containing protected information to enable the sensitive
			 information in such record to be traced back to the specific document from
			 which the information was derived;
					(B)accommodate the making of
			 disclosures under sections 2302(b)(8) and 7211 of title 5, United States Code,
			 and provide guidance to employees as to how to make such disclosures without
			 compromising security;
					(C)include procedures
			 applicable to a request under section 552 of title 5, United States Code,
			 requiring that any portion of a record that reasonably may be separated shall
			 be provided to a person requesting the record after redaction of any portion
			 that is exempt from disclosure; and
					(D)establish procedures by
			 which a record containing protected information may become subject to the
			 requirements regarding public disclosure under section 552 of title 5, United
			 States Code, when, because of changed circumstances or the passage of time,
			 disclosure of the record would not be detrimental to the security of a chemical
			 source.
					(d)Process for reporting
			 problems
				(1)Establishment of a
			 reporting processThe Secretary shall establish, and provide
			 information to the public regarding, a process by which any person may submit a
			 report to the Secretary regarding problems, deficiencies, or vulnerabilities at
			 a chemical source.
				(2)ConfidentialityThe
			 Secretary shall keep confidential the identity of a person who submits a report
			 under paragraph (1) and any such report shall be treated as a record containing
			 protected information to the extent that it does not consist of publicly
			 available information.
				(3)Acknowledgment of
			 receiptIf a report submitted under paragraph (1) identifies the
			 person making the report, the Secretary shall respond promptly to such person
			 and acknowledge receipt of the report.
				(4)Steps to address
			 problemsThe Secretary shall review and consider the information
			 provided in any report submitted under paragraph (1) and shall take appropriate
			 steps under this Act to address any problems or deficiencies identified.
				(5)Retaliation
			 prohibitedNo employer may discharge any employee or otherwise
			 discriminate against any employee with respect to the compensation to, or
			 terms, conditions, or privileges of the employment of, such employee because
			 the employee (or a person acting pursuant to a request of the employee) made a
			 report under paragraph (1).
				(6)GAO
			 reportingThe Comptroller General of the United States shall, in
			 the reports under section 12—
					(A)describe the number and
			 type of problems, deficiencies, and vulnerabilities reported on under this
			 subsection; and
					(B)evaluate the Secretary’s
			 efforts in addressing such problems, deficiencies, and vulnerabilities.
					(e)Protected
			 disclosuresNothing in this Act shall be construed to limit the
			 right of an individual to make any disclosure—
				(1)protected or authorized
			 under section 2302(b)(8) or 7211 of title 5, United States Code;
				(2)protected under any other
			 Federal or State law that shields the disclosing individual against retaliation
			 or discrimination for having made the disclosure in the public interest;
			 or
				(3)to the Special Counsel,
			 the inspector general of an agency, or any other employee designated by the
			 head of an agency to receive similar disclosures.
				(f)Materials not held by
			 agenciesNothing in this Act shall be construed to limit the
			 rights or obligations of any chemical source, any entity that is not a Federal,
			 State, or local government agency in possession of a record containing
			 protected information, or any individual, with respect to the withholding or
			 disclosure of any information or record held by the chemical source, entity, or
			 individual, regardless of whether or not the Department has received or
			 possesses similar or identical information or a similar or identical
			 record.
			(g)Disclosure of
			 independently furnished information
				(1)In
			 generalNothing in this Act shall be construed to affect the
			 handling, treatment, or disclosure of a record or information obtained from a
			 chemical source under any other law.
				(2)Other
			 authorityNothing in this Act shall be construed to affect any
			 authority or obligation of an agency to disclose any record that the agency
			 receives independently of a record that is exempt under this section from the
			 public disclosure requirements under section 552 of title 5, United States
			 Code, regardless of whether or not the Department has an identical or similar
			 record that is so exempt.
				(h)Other obligations
			 unaffected
				(1)In
			 generalNothing in this section affects any obligation of the
			 owner or operator of a chemical source to submit or make available information
			 to a Federal, State, or local government agency under, or otherwise to comply
			 with, any other law.
				(2)No use of information
			 to gain governmental benefitThe owner or operator of a chemical
			 source may not use any record containing protected information to satisfy any
			 legal requirement or obligation other than a requirement under this Act or to
			 obtain any grant, permit, contract, benefit (including agency forbearance,
			 loans, or deduction or modifications of agency penalties or rulings), or other
			 governmental approval.
				(i)Availability of
			 information to congressNothing in this Act shall be construed to
			 authorize information to be withheld from Congress.
			(j)Penalties for
			 unauthorized disclosureAny officer or employee of a Federal,
			 State, or local government agency who, in a manner or to an extent not
			 authorized by law, knowingly discloses any record containing protected
			 information shall—
				(1)be imprisoned not more
			 than 1 year, fined under chapter 227 of title 18, United States Code, or both;
			 and
				(2)if an officer or employee
			 of the Government, be removed from Federal office or employment.
				(k)Public availability of
			 information in reportsThe Government Accountability Office shall
			 not make any protected information available to the public in any report under
			 section 12, except as provided under subsection (b)(1) of this section.
			10.State and other
			 laws
			(a)In
			 generalNothing in this Act shall preclude or deny any right of
			 any State or political subdivision thereof to adopt or enforce any regulation,
			 requirement, or standard of performance respecting chemical facility security
			 that is more stringent than a regulation, requirement, or standard of
			 performance in effect under this Act, or shall otherwise impair any right or
			 jurisdiction of the States with respect to chemical facilities within such
			 States unless there is an actual conflict between a provision of this Act and
			 the law of the State.
			(b)Other
			 requirementsNothing in this Act shall preclude or deny the right
			 of any State or political subdivision thereof to adopt or enforce any
			 regulation, requirement, or standard of performance, including air or water
			 pollution requirements, that are directed at problems other than reducing
			 damage from terrorist attacks.
			11.Chemical security
			 reportingNot later than 6
			 months after the date of enactment of this Act, the Secretary shall submit to
			 the Committee on Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Homeland Security and the Committee on Energy and Commerce of
			 the House of Representatives an update of the national strategy for the
			 chemical sector required to be submitted by the Secretary to the Committee on
			 Appropriations of the Senate and the Committee on Appropriations of the House
			 of Representatives by February 10, 2006.
		12.Review by the
			 Government Accountability Office
			(a)AccessibilityThe
			 Secretary shall provide access to the Government Accountability Office of any
			 document or information required to be submitted to, generated by, or otherwise
			 in the possession of the Department under this Act.
			(b)Review and
			 reports
				(1)In
			 generalNot later than January 1 of the first year following the
			 calendar year in which the regulations are promulgated under section 4(a)(1),
			 and on January 1 of each year thereafter, the Government Accountability Office
			 shall submit a report described under paragraph (2) to—
					(A)the Committee on Homeland
			 Security and Governmental Affairs of the Senate; and
					(B)the Committee on Homeland
			 Security of the House of Representatives and the Committee on Energy and
			 Commerce of the House of Representatives.
					(2)ContentsEach
			 report submitted under paragraph (1) shall include—
					(A)a review of site security
			 plans, vulnerability assessments, and emergency response plans under this Act;
			 and
					(B)a determination of
			 whether such plans and assessments are in compliance with this Act.
					13.Judicial
			 actions
			(a)RegulationsNot
			 later than 60 days after the date of promulgation of a regulation under this
			 Act, any person may file a petition for judicial review relating to the
			 regulation with the United States Court of Appeals for the District of
			 Columbia.
			(b)Orders
				(1)In
			 generalExcept as provided in section 7(b), not later than 60
			 days after the date of a final agency action under this Act, the owner or
			 operator of a chemical source affected by such action may file a petition for
			 judicial review of the action or order with the United States district court
			 for the district in which—
					(A)the chemical source is
			 located; or
					(B)the owner or operator of
			 the chemical source has a principal place of business.
					(2)Limitation of
			 partiesThe parties in any civil action commenced under paragraph
			 (1) shall be limited to—
					(A)the owner or operator
			 filing the petition; and
					(B)the Secretary.
					(c)Exclusivity of
			 remediesExcept as provided in section 7(b) and subsections (a)
			 and (b) of this section, no final agency action by the Secretary (including
			 regulations) under this Act shall be subject to judicial review under chapter 7
			 of title 5, United States Code.
			(d)Standard of
			 reviewOn the filing of a petition under subsection (a) or (b),
			 the court shall review the regulation or other final action or order that is
			 the subject of the petition in accordance with chapter 7 of title 5, United
			 States Code.
			(e)Private
			 actionsNothing in this Act confers on any private person a right
			 of action against an owner or operator of a chemical source to enforce any
			 provision of this Act.
			14.Ammonium
			 nitrate
			(a)Short
			 titleThis section may be
			 cited as the Secure Handling of
			 Ammonium Nitrate Act of 2006.
			(b)FindingsCongress finds that—
				(1)ammonium nitrate is an important fertilizer
			 used to produce a reliable and affordable food supply for the United States and
			 the world;
				(2)in the wrong hands, ammonium nitrate may be
			 used for illegal activities;
				(3)the production, importation, storage, sale,
			 and distribution of ammonium nitrate affects interstate and intrastate
			 commerce; and
				(4)it is necessary to regulate the production,
			 storage, sale, and distribution of ammonium nitrate.
				(c)DefinitionsIn this section:
				(1)Ammonium
			 nitrateThe term ammonium nitrate means solid
			 ammonium nitrate that is chiefly the ammonium salt of nitric acid and contains
			 not less than 33 percent nitrogen by weight.
				(2)FacilityThe
			 term facility means any site where ammonium nitrate is produced or
			 sold.
				(3)HandleThe
			 term handle means to produce or sell ammonium nitrate.
				(4)HandlerThe
			 term handler means any person that produces or sells ammonium
			 nitrate.
				(5)PurchaserThe
			 term purchaser means any person who buys or takes ownership of
			 ammonium nitrate.
				(d)Regulation of handling
			 and purchase of ammonium nitrate
				(1)In
			 generalThe Secretary shall
			 regulate the handling and purchase of ammonium nitrate to prevent the
			 misappropriation or use of ammonium nitrate in violation of law.
				(2)RegulationsThe Secretary shall promulgate regulations
			 that require—
					(A)handlers—
						(i)to register facilities;
						(ii)to sell or distribute ammonium nitrate only
			 to handlers and purchasers registered under this section; and
						(iii)to maintain records of sale or distribution
			 that include the name, address, telephone number, and registration number of
			 the immediate subsequent purchaser of ammonium nitrate; and
						(B)purchasers to be registered.
					(3)Use of previously
			 submitted informationBefore
			 requiring a facility or handler to submit additional information for
			 registration under this subsection, the Secretary shall—
					(A)request from the Attorney General, and the
			 Attorney General shall provide, any information previously submitted to the
			 Attorney General by the facility or handler under section 843 of title 18,
			 United States Code; and
					(B)at the election of the facility or
			 handler—
						(i)use the license issued under that section
			 instead of requiring additional information for registration under this
			 subsection; and
						(ii)consider the license to fully comply with
			 the requirement for registration under this subsection.
						(4)ConsultationIn promulgating regulations under this
			 subsection, the Secretary shall consult with the Secretary to Agriculture to
			 ensure that the access of agricultural producers to ammonium nitrate is not
			 unduly burdened.
				(5)Protection of
			 informationNotwithstanding any other provision of this Act,
			 registration information under this section shall be treated as protected
			 information under this Act.
				(e)EnforcementThe Secretary may promulgate regulations
			 that establish a process for periodic monitoring or auditing of handler records
			 pertaining to the sale or transfer of ownership of ammonium nitrate to
			 determine compliance with the requirements established under this
			 section.
			(f)Administrative
			 provisions
				(1)Cooperative
			 AgreementsThe Secretary—
					(A)may enter into a
			 cooperative agreement with the Secretary of Agriculture, or the head of any
			 State department of agriculture or its designee involved in agricultural
			 regulation, in consultation with the State agency responsible for homeland
			 security, to carry out this section; and
					(B)wherever possible, should
			 seek to use cooperation of State agricultural entities or their designees that
			 oversee handler operations when seeking cooperative agreements to implement the
			 registration and enforcement provisions of this section.
					(2)Delegation
					(A)In
			 generalThe Secretary may delegate to a State the authority to
			 assist the Secretary in the administration and enforcement of this
			 section.
					(B)Delegation
			 requiredOn the request of the Governor of a State, the Secretary
			 shall delegate to the State the authority to carry out actions under subsection
			 (d) or (e), on a determination by the Secretary that the State is capable of
			 satisfactorily carrying out that subsection.
					(C)FundingIf
			 the Secretary enters into an agreement with a State under this subsection to
			 delegate functions to the State, the Secretary shall provide to the State
			 adequate funds to enable the State to carry out the functions.
					(g)Civil
			 liability
				(1)Unlawful
			 actsIt is unlawful for any
			 person to—
					(A)fail to perform any duty required by this
			 section;
					(B)violate the terms of registration under
			 this section;
					(C)fail to keep any record, make any report,
			 or allow any inspection required by this section; or
					(D)violate any sale or distribution order
			 issued under this section.
					(2)Penalties
					(A)In
			 generalA person that
			 violates this section may be assessed a civil penalty by the Secretary of not
			 more than $50,000 for each violation.
					(B)Notice and opportunity
			 for a hearingNo civil
			 penalty shall be assessed under this subsection unless the person charged has
			 been given notice and opportunity for a hearing on the charge in the county,
			 parish, or incorporated city of residence of the person charged.
					(3)Jurisdiction over
			 actions for civil damagesThe
			 district courts of the United States shall have exclusive jurisdiction over any
			 action for civil damages against a handler for any harm or damage that is
			 alleged to have resulted from the use of ammonium nitrate in violation of law
			 that occurred on or after the date of enactment of this Act.
				15.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		June 26, 2006
		Reported with an amendment
	
